Exhibit 10.4

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

Execution version

GROUPE DANONE S.A.

AND

KRAFT FOODS GLOBAL, INC.

MASTER SALE AND PURCHASE AGREEMENT

DATED: 29 OCTOBER, 2007



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 29 October 2007 in Amsterdam

BETWEEN:

 

(1) GROUPE DANONE S.A., whose registered office is at 17, Boulevard Haussmann,
75009 Paris, France (the “Seller”); and

 

(2) KRAFT FOODS GLOBAL, INC., whose registered office is at Three Lakes Drive,
Northfield, Illinois 60093, U.S.A (the “Buyer”).

RECITALS

The Buyer has agreed to buy and the Seller has agreed to sell the Shares and the
Assets, which represent the Business, on the terms set out in this Agreement.

THE PARTIES AGREE as follows:

 

1. INTERPRETATION

 

1.1 The schedules and the Disclosure Letter form part of this Agreement and any
reference to this Agreement includes the schedules and the Disclosure Letter. In
this Agreement and the Disclosure Letter, reference to a clause or schedule,
unless the context otherwise requires, is a reference to a clause of, or
schedule to, this Agreement.

 

1.2 Words which are written with initial capital letters and certain expressions
which are used in this Agreement are defined in Schedule 1.

 

1.3 The concept of “reasonable best efforts” shall be interpreted as obligation
de moyens under French law.

 

2. SALE AND PURCHASE; PURCHASE PRICE

 

2.1 Subject to the conditions set out in Clause 3, the Seller shall sell, or
procure the sale of, and the Buyer shall buy, the Shares and the Assets and all
rights attaching or accruing to the Shares and the Assets at or after the date
of this Agreement free of all Third Party Rights (other than those relating to
the Pakistani JV disclosed in the Disclosure Letter). The Buyer may direct that
some or all of the Shares or Assets be purchased by an Affiliate of the Buyer by
notification to the Seller not later than the earlier of 9 Business Days before
the Closing Date and 60 calendar days after the date of this Agreement; provided
that the purchase of any Shares or Assets by any Affiliate of the Buyer shall
not cause any delay of the Closing.

 

2.2 The aggregate purchase price for the Shares and Assets (the “Purchase
Price”), which is apportioned among the Shares and Assets as shown in Part A of
Schedule 2, is as follows:

 

  (i)

€ 5,300,000,000 euros (A) minus the amount of the Estimated Closing Net
Indebtedness and (B) plus the amount of the Estimated Closing Net Working
Capital Adjustment (if the Estimated Closing Net Working Capital exceeds the
Reference Working Capital) or minus the Estimated

 

- 2 -



--------------------------------------------------------------------------------

 

Closing Net Working Capital Adjustment (if the Estimated Closing Net Working
Capital is less than the Reference Working Capital and (C) minus the Estimated
Closing Intercompany Debt (such amount, the “Initial Purchase Price”);

 

  (ii) minus the absolute value of the Net Indebtedness Adjustment if Seller is
obligated to pay the Net Indebtedness Adjustment; or plus the absolute value of
the Net Indebtedness Adjustment if Buyer is obligated to pay the Net
Indebtedness Adjustment;

 

  (iii) minus the absolute value of any Net Working Capital Adjustment if Seller
is obligated to pay the Net Working Capital Adjustment; or plus the absolute
value of any Net Working Capital Adjustment if Buyer is obligated to pay the Net
Working Capital Adjustment; and

 

  (iv) minus the absolute value of any Intercompany Debt Adjustment if Seller is
obligated to pay the Intercompany Debt Adjustment; or plus the absolute value of
any Intercompany Debt Adjustment if Buyer is obligated to pay the Intercompany
Debt Adjustment,

all to be paid pursuant to the provisions of Clause 2.4.

2.3

 

  2.3.1 No later than ten (10) Business Days prior to the Closing Date:

 

  (i) Seller shall deliver to Buyer a statement setting forth the amount of Net
Indebtedness expected as of the Closing Date (but excluding the transactions to
take place at Closing contemplated by this Agreement) (the “Estimated Closing
Net Indebtedness”). The statement of Estimated Closing Net Indebtedness shall be
in the form set out in Schedule 11 and shall provide reasonable details, on an
item-by-item basis, specifying the nature of each item of Indebtedness and Cash
and Cash Equivalents, and the Group Company owing such Indebtedness or holding
such Cash and Cash Equivalents, and shall include all statements from the banks
and other relevant lenders (in respect of Indebtedness) and all bank statements
and other records and documents (in respect of Cash and Cash Equivalents). The
Estimated Closing Net Indebtedness shall include an estimate of the various
adjustments described in the Indebtedness definition (points (a) to (d)).

 

  (ii) Seller shall deliver to Buyer a statement setting forth the amount of Net
Working Capital expected as of the Closing Date (but excluding the transactions
to take place at Closing contemplated by this Agreement) (the “Estimated Closing
Net Working Capital”). The statement of the Estimated Net Working Capital shall
be in the form set out in Schedule 13 and shall provide reasonable details, on
an item-by-item basis, specifying the nature of each item of Estimated Net
Working Capital for each Group Company. The “Estimated Closing Net Working
Capital Adjustment” shall be the difference between the Estimated Closing Net
Working Capital and the Reference Working Capital.

 

- 3 -



--------------------------------------------------------------------------------

  (iii) Seller shall deliver to Buyer a statement setting forth the amount of
Intercompany Debt expected as of the Closing Date (but excluding the
transactions to take place at Closing contemplated by this Agreement) (the
“Estimated Closing Intercompany Debt”). The statement of Estimated Closing
Intercompany Debt shall provide reasonable details as to each Group Company.

The statements of Estimated Closing Net Indebtedness, Estimated Closing Net
Working Capital and Estimated Closing Intercompany Debt shall be prepared in
accordance with GAAP.

 

  2.3.2  Buyer shall use its reasonable best efforts to prepare and deliver to
Seller within 45 days after the Closing Date (and shall deliver within 60 days
after the Closing Date) statements setting forth the Closing Net Indebtedness,
the Closing Net Working Capital and the Closing Intercompany Debt. The statement
of Closing Net Indebtedness shall provide reasonable details, on an item-by-item
basis, specifying the nature of each item of Indebtedness, Cash and Cash
Equivalents and the Group Company owing such Indebtedness or holding such Cash
and Cash Equivalents, and shall include all statements from the banks and other
relevant lenders (in respect of Indebtedness) and all bank statements and other
records and documents (in respect of Cash and Cash Equivalents). The statements
of Closing Net Indebtedness, Closing Net Working Capital and Closing
Intercompany Debt shall be prepared in accordance with GAAP.

 

  2.3.3  Seller shall have forty (40) days after the delivery of the statements
of Closing Net Indebtedness, Closing Net Working Capital and the Closing
Intercompany Debt during which to review such statements. Unless Seller notifies
Buyer in writing within such forty (40) day period of any good faith objection
to any of the statements, specifying in reasonable detail the items and amounts
subject to such objection (the “Disputed Items”), any of the statements to which
no such objection shall have been so made shall be conclusive and binding on
Seller and Buyer. If, within such forty (40) day period, a party notifies the
other in writing of any such objection, then the parties shall use reasonable
best efforts for twenty (20) days after the expiration of such initial forty
(40) day period to resolve in good faith their differences and agree upon any
adjustments to the statements of Closing Net Indebtedness, Closing Net Working
Capital and the Closing Intercompany Debt, as the case may be.

 

  2.3.4

 Any Disputed Items which are not resolved by the mutual agreement of Seller and
Buyer within such twenty (20) day period shall be submitted for resolution to an
internationally recognized independent certified public accounting firm that is
mutually acceptable to Seller and Buyer (the “Independent Accounting Firm”). If
the Independent Accounting Firm shall have refused its mission and Seller and
Buyer shall not have succeeded within a ten (10) day period in naming a mutually
acceptable replacement, either party shall be entitled to request the
designation of an Independent Accounting Firm by the President of the Commercial
Court (Tribunal de commerce) of Paris. Seller and Buyer shall instruct the
Independent Accounting Firm to limit its examination to the unresolved Disputed
Items, to resolve any such unresolved Disputed Items in

 

- 4 -



--------------------------------------------------------------------------------

 

accordance with the requirements of this Agreement for any such items, and to
use its best efforts to make its determination thereon within sixty (60) days
after the referral of the Disputed Items to it in accordance herewith. The
Independent Accounting Firm shall first submit a draft of its proposed
resolution of the Disputed Items to both the Buyer and the Seller for comments
within 10 calendar days of receipt of such draft. The resolution of any such
unresolved Disputed Items by such Independent Accounting firm shall be made in a
writing delivered to Seller and Buyer and (save for manifest error) shall be
final, conclusive and binding upon Seller and Buyer. The fees and expenses
charged by the Independent Accounting Firm shall be shared equally by the
parties.

 

  2.3.5  For purposes of verifying the Closing Net Indebtedness, the Closing Net
Working Capital and the Closing Intercompany Debt, Buyer shall promptly provide
such access as Seller, its accountants or the Independent Accounting Firm may
reasonably require, (i) to the books, records and accounts of the Group
Companies, and (ii) to the personnel or accountants responsible for the finances
and accounts of the Group Companies. Any delay in providing such access shall
increase the relevant periods set forth above by a commensurate period.

 

  2.3.6  If any financial or accounting information which the Buyer reasonably
requires to prepare the statements of Closing Net Indebtedness, the Closing Net
Working Capital and the Closing Intercompany Debt is missing, the Seller shall
cooperate with the Buyer and deliver to the Buyer such financial and accounting
information for the purposes of preparing such statements.

 

  2.3.7  For purposes of Clause 2.4 hereof, the amounts agreed or determined
following the procedures set forth in this Clause shall constitute the Closing
Net Indebtedness, the Closing Net Working Capital and the Closing Intercompany
Debt.

 

2.4 Payment of Purchase Price

 

  2.4.1  At the Closing, Buyer shall pay to the Seller (or any Seller Affiliate
nominated by the Seller) or cause any Buyer Affiliate designated pursuant to
Clause 2.1 to pay to Seller (or any Seller Affiliate nominated by the Seller),
for same day value, the Initial Purchase Price in accordance with Clause 4.4.3.

 

  2.4.2  If the Closing Net Indebtedness is greater than the Estimated Closing
Net Indebtedness, then Seller (on its own behalf and on behalf of any Seller
Affiliates that shall sell Shares or Assets) shall pay to Buyer (on its own
behalf or on behalf of any Buyer Affiliates that purchase Shares or Assets) the
amount corresponding to the difference between the Closing Net Indebtedness and
the Estimated Closing Net Indebtedness, and if the Closing Net Indebtedness is
less than the Estimated Closing Net Indebtedness, then Buyer (on its own behalf
or on behalf of any Buyer Affiliates that purchase Shares or Assets) shall pay
to Seller (on its own behalf and on behalf of any Seller Affiliates that shall
sell Shares or Assets) the amount corresponding to the difference between the
Estimated Closing Indebtedness and the Closing Net Indebtedness (each a “Net
Indebtedness Adjustment”).

 

- 5 -



--------------------------------------------------------------------------------

  2.4.3  If the Closing Net Working Capital is greater than the Estimated
Closing Net Working Capital, then Buyer (on its own behalf or on behalf of any
Buyer Affiliates that purchase Shares or Assets) shall pay to Seller (on its own
behalf and on behalf of any Seller Affiliates that shall sell Shares or Assets)
the amount corresponding to the difference between the Closing Net Working
Capital and the Estimated Closing Net Working Capital, and if the Closing Net
Working Capital is less than the Estimated Closing Net Working Capital, then
Seller (on its own behalf and on behalf of any Seller Affiliates that shall sell
Shares or Assets) shall pay to Buyer (on its own behalf or on behalf of any
Buyer Affiliates that purchase Shares or Assets) the amount corresponding to the
difference between the Estimated Closing Net Working Capital and the Closing Net
Working Capital (each a “Net Working Capital Adjustment”).

 

  2.4.4  If the Closing Intercompany Debt is greater than the Estimated Closing
Intercompany Debt, then the Seller (on its own behalf and on behalf of any
Seller Affiliates that shall sell Shares or Assets) shall pay to the Buyer (on
its own behalf or on behalf of any Buyer Affiliates that purchase Shares or
Assets) the amount corresponding to the difference between the Closing
Intercompany Debt and the Estimated Closing Intercompany Debt, and if the
Closing Intercompany Debt is less than the Estimated Closing Intercompany Debt,
then the Buyer (on its own behalf or on behalf of any Buyer Affiliates that
purchase Shares or Assets) shall pay to the Seller (on its own behalf and on
behalf of any Seller Affiliates that shall sell Shares or Assets) the amount
corresponding to the difference between the Estimated Closing Intercompany Debt
and the Closing Intercompany Debt (each a “Intercompany Debt Adjustment”). At
the same time:

 

  (a) the Seller shall (and shall procure that the Seller's Subsidiaries)
(1) repay any remaining Intercompany Receivables included in the Closing
Intercompany Debt (taking into account amounts already paid at Closing pursuant
to Clause 4.3.5) and (2) by reference to the Closing Intercompany Debt, refund
any amount that the Group Companies overpaid at Closing pursuant to Clause
4.4.4; and

 

  (b) the Buyer shall procure that the Group Companies (1) repay any remaining
Intercompany Payables included in the Closing Intercompany Debt (taking into
account amounts already paid at Closing pursuant to Clause 4.4.4) and (2) by
reference to the Closing Intercompany Debt, refund any amount that the Seller or
the Seller’s Subsidiaries overpaid at Closing pursuant to Clause 4.3.5.

 

  2.4.5  Any net amount required to be paid to Buyer or to Seller, as the case
may be, pursuant to Clauses 2.4.2, 2.4.3 or 2.4.4 shall be paid (together with
interest on that net amount from the Closing Date until the date of payment at a
rate of 6-month EURIBOR per annum at the Closing Date) in cash within five
(5) Business Days of the determination of the Closing Net Indebtedness, the
Closing Net Working Capital and the Closing Intercompany Debt in accordance with
Clause 2.3, by wire transfer of immediately available funds to the bank account
designated by Seller or Buyer, as applicable, at least three (3) Business Days
prior to the due date.

 

- 6 -



--------------------------------------------------------------------------------

  2.4.6 Unless the net amounts required to be paid are clearly allocated to a
specific Asset or Share, any net amounts required to be paid to the Buyer or to
the Seller as the case may be pursuant to Claims 2.4.2, 2.4.3, 2.4.4, shall be
apportioned among the Shares and Assets as shown in Part A of Schedule 2.

 

2.5 If (a) in accordance with Clause 4.2 the Closing of the transaction for the
Singapore SPV and/or the Pakistani JV and/or the Malaysian Companies and/or the
Indonesian Company occurs separately and/or (b) the joint venture partner in the
Greek JV, the Moroccan JV or the Tunisian JV exercises the relevant call option
as a result of the transactions contemplated hereby, and completion of such sale
occurs prior to the Closing and/or (c) the Chinese Subsidiaries and the
Singapore SPV are to be excluded from the transactions contemplated by this
Agreement pursuant to Clause 7.2:

 

  2.5.1 the defined financial terms used in this clause 2 shall apply to the
Group Companies excluding the Chinese Subsidiaries, the Singapore SPV, the Greek
JV, the Pakistani JV, the Malaysian Companies (and their Subsidiaries), the
Indonesian Company (and its Subsidiary), the Moroccan JV and/or the Tunisian JV
(as the case may be); and

 

  2.5.2 the Reference Working Capital shall be:

 

  (a) increased by € 9.4 m if the Closing does not include the Singapore SPV;

 

  (b) decreased by € 20.7 m if the Closing does not include the Greek JV;

 

  (c) increased by € 0.8 m if the Closing does not include the Malaysian
Companies; and

 

  (d) decreased by € 4.1 m if the Closing does not include the Indonesian
Company.

 

3. CONDITIONS TO CLOSING AND RELATED COVENANTS

 

3.1 The consummation of the sale of the Shares and the Assets (which shall occur
simultaneously, except as provided in Clauses 4.2 and 4.11) (the “Closing”) is
conditional on the following conditions being satisfied or (in the case of
conditions in Clause 3.1.1) waived by the Buyer:

 

  3.1.1  The Reorganisation in the agreed form shall have been completed in
accordance with Schedule 8.

 

  3.1.2  The notifications, applications and filings listed in Schedule 7 (each
a “Filing”) shall have been made with the relevant government, regulatory,
supranational or state agency, department or body (a “Relevant Agency”) and, in
respect of each Filing, either:

 

  (a) notice shall have been received from the Relevant Agency that, in
connection with the matters to which the Filing relates, there is no objection
or the matters are authorised, or

 

- 7 -



--------------------------------------------------------------------------------

  (b) the applicable waiting periods (including any extensions) shall have
expired or been terminated without receipt of a negative or conditional response
where such expiry or termination has the same legal effect as an unconditional
clearance.

 

3.2 In particular in respect of the condition set out in Clause 3.1.1:

 

  3.2.1  The Seller shall procure that all the steps to achieve the
Reorganisation are completed prior to Closing in accordance with Schedule 8 at
the cost of the Seller or the relevant Seller’s Subsidiaries.

 

  3.2.2  The Seller shall (and any relevant Seller’s Subsidiary shall) waive any
express or implied representations or warranties given by a Group Company in the
context of the Reorganisation.

 

  3.2.3  The Seller shall keep the Buyer informed on a regular basis of the
progress made and any difficulties encountered, and the Buyer shall cooperate,
in implementing the Reorganisation.

 

3.3 In particular in respect of the condition set out in Clause 3.1.2:

 

  3.3.1  The Buyer shall use reasonable best efforts to achieve satisfaction of
the condition set out in Clause 3.1.2. Reasonable best efforts shall include
proposing or accepting any commitments, undertakings or divestments which are
necessary to obtain satisfaction in respect of any Filing, provided, however,
that (a) the Buyer shall be entitled, acting in good faith to achieve
satisfaction of such closing conditions as soon as possible after the date
hereof, to determine the nature and timing of any such proposals in an effort to
minimise the scope and impact of any such commitments, undertakings and
divestments, and (b) such reasonable best efforts shall not include requiring
Buyer or any member of the Buyer’s Group to take any action which is reasonably
likely to have a material adverse effect on the results of the operations,
financial condition or assets of the Business, taken as a whole or the
activities of the Buyer’s Group or of the Business in any single country. The
Purchase Price will be reduced by €25 million if the Buyer has used reasonable
best efforts to achieve EU clearance in Phase I, and such reduction to the
Purchase Price shall reduce the amount of the Purchase Price allocated to the
shares of Générale Biscuit as set out in Schedule 2 Part A.

 

  3.3.2

 The Buyer shall be responsible for making all filings and performing such other
acts as may be necessary to satisfy the condition in Clause 3.1.2 (other than
the Filings and acts referred to in paragraphs 9 and 10 of Schedule 7) and shall
make such Filings as soon as reasonably practicable, after having provided the
Seller with drafts of each Filing and any other documents or material
correspondence to be submitted by Buyer in connection with each Filing, and
considered in good faith the views and recommendations of Seller in connection
therewith. The Buyer shall provide the Seller with a copy of all material
documents or correspondence exchanged with each Relevant Agency in respect of
each Filing, shall keep the Seller informed of the status of each Filing and

 

- 8 -



--------------------------------------------------------------------------------

 

shall, with respect to the EU Filing (as defined in Schedule 7), permit Seller
(unless jointly decided otherwise by the Buyer and the Seller) to participate in
any meeting and to the extent reasonably practicable, any material telephone
conversations with the Relevant Agency with respect to the EU Filing. Nothing in
this paragraph shall oblige the Buyer to provide the Seller with any
confidential information relating to the Buyer’s Group or to any business
carried out by any entity of the Buyer's Group. The Seller shall use reasonable
best efforts to achieve satisfaction of the conditions referred to in paragraphs
9 and 10 of Schedule 7 and this Clause 3.3.2 shall apply mutatis mutandis as if
references to the Buyer were references to the Seller and vice versa and
references to the Filing were references to the filings in relation to the
matters referred to in paragraphs 9 and 10 of Schedule 7.

 

  3.3.3  Seller will provide the Buyer with such assistance and information as
the Buyer may reasonably require in connection with the satisfaction of the
condition. In particular, Seller will not do or omit to do anything that might
prevent Buyer from fully complying with any commitments, undertakings or
divestments given or offered by Buyer to a Relevant Agency in connection with
any Filing and Seller will promptly take any action reasonably required by Buyer
to ensure that Buyer is able to comply with any such commitments, undertakings
or divestments.

 

4. CLOSING AND TERMINATION

 

4.1

Closing will take place on the last Business Day of the month in which the
conditions set out in Clause 3.1 are satisfied (or, in respect of the condition
set out in Clause 3.1.1 hereof, is waived by the Buyer); provided, that if such
conditions (other than the condition set out in paragraph 10 of Schedule 7 which
shall be satisfied before the Closing Date) are so satisfied or waived after the
twentieth (20th) day of such month, then the Closing shall take place on the
last Business Day of the next calendar month unless otherwise agreed by the
parties (the date on which the Closing occurs being referred to as the “Closing
Date”).

 

4.2 Notwithstanding the provisions of Clause 4.1, in the event that all of the
conditions set forth in Clause 3.1 are satisfied (or, in respect of the
condition set out in Clause 3.1.1 hereof, is waived by the Buyer), but:

 

  4.2.1 

any Regulatory Approval or Third Party Right in respect of the Chinese
Reorganisation, the transfer of the shares in any Chinese Subsidiary to the
Singapore SPV and/or the Pakistani JV (in each case as set out in Clause 7) has
not been obtained, then, if requested by the Seller, the parties shall be
required to complete the Closing with respect to all Shares and Assets other
than the Singapore SPV and/or the Pakistani JV, as the case may be. In this
event, the amount payable by the Buyer under Clause 2.4.1 shall be reduced (as
applicable) by (i) the amounts set out opposite the names of all the Chinese
Subsidiaries in Part D of Schedule 2 and/or (ii) the amount set out opposite the
name of the Pakistani JV in Part D of Schedule 2. Completion of the transfer of
the shares in the Singapore SPV and/or the Pakistani JV shall occur,

 

- 9 -



--------------------------------------------------------------------------------

 

respectively, in accordance with the provisions of Clauses 4.8 and 4.9 as soon
as the requisite Regulatory Approval or Third Party Right has been obtained. In
this event references to “Closing” or “Closing Date” in this Agreement shall be
construed with respect to the Singapore SPV or the Pakistani JV (as the case may
be) as meaning the Chinese Closing Date or the date of transfer of the shares in
the Pakistani JV to the Buyer (as the case may be) as provided in those Clauses;

 

  4.2.2  any of the conditions set out in paragraphs 9 or 10 of Schedule 7 are
not satisfied, then the Buyer may elect to complete the Closing with respect to
all Shares and Assets other than Britannia Brands (Kuan) Pte Ltd and Danone
Malaysia Sdn Bhd (the “Malaysian Companies”) (in the case of non-satisfaction of
the condition set out in paragraph 10 of Schedule 7) and/or PT Danone Biscuits
Indonesia (the “Indonesian Company”) (in the case of non-satisfaction of the
condition set out in paragraph 9 of Schedule 7). In this event, the amount
payable by the Buyer under Clause 2.4.1 shall be reduced (as applicable) by the
amounts set out opposite the name of the relevant companies in Part A of
Schedule 2. Completion of the transfer of the Shares in the Malaysian Companies
and/or the Indonesian Company shall occur in accordance with the provisions of
Clause 4.10 as soon as the relevant outstanding condition has been satisfied. In
this event, references to “Closing” or to “Closing Date” in this Agreement shall
be construed with respect to the Malaysian Companies or the Indonesian Company
(as the case may be) as meaning the date of transfer of the Shares in the
relevant company to the Buyer as provided in Clause 4.10. If the Closing with
respect to the Shares in either the Malaysian Companies or the Indonesian
Company is completed and the Closing with respect to the Shares in the other is
not completed within one month thereafter, the Buyer (if the Closing with
respect to the Shares in the Malaysian Companies has been completed) or the
Seller (if the Closing with respect to the Shares in the Indonesian Company has
been completed) shall procure that Britannia Brands (Kuan) Pte Ltd transfers as
soon as reasonably possible full legal and beneficial title to any share it owns
in the Indonesian Company and PT DBSD (free from encumbrances) to a person
nominated by the other party for nominal consideration. During such one month
period, the Buyer or the Seller (as the case may be) shall procure that
Britannia Brands (Kuan) Pte Ltd shall not exercise any rights in respect of such
shares other than in accordance with the instructions of the other party; and

 

  4.2.3  the condition set out in paragraph 1.3 or 2(b) of Schedule 8 is not
satisfied, the parties shall complete the Closing with respect to all the Shares
and Assets and the Buyer shall use reasonable best efforts to procure that such
condition is satisfied as soon as practicable after the Closing Date.

 

4.3 At Closing the Seller must:

 

  4.3.1 deliver to the Buyer those items set out in part 1 of the Closing
Agenda;

 

- 10 -



--------------------------------------------------------------------------------

  4.3.2  deliver to the Buyer the Ancillary Agreements, in each case duly
executed by Seller or the Seller's Subsidiary which is a party to such
agreement;

 

  4.3.3  (to the extent the same has not already taken place) ensure that the
directors or shareholders (as the case may be) of each Target Company convene,
and at Closing hold, a meeting at which they pass the resolutions and perform
the other actions specified in the Closing Agenda;

 

  4.3.4  ensure that immediately after the meeting referred to in Clause 4.3.3
meetings of the directors or shareholders (as the case may be) of the
Subsidiaries are convened to pass the resolutions and perform the other actions
specified in the Closing Agenda; and

 

  4.3.5  repay, and procure that the Seller’s Subsidiaries repay, the
Intercompany Receivables included in the Estimated Closing Intercompany Debt.

 

4.4 At Closing the Buyer must:

 

  4.4.1  deliver to the Seller those items set out in part 2 of the Closing
Agenda;

 

  4.4.2  deliver to the Seller the Ancillary Agreements, in each case duly
executed by Buyer or the Buyer’s Subsidiary which is a party to such agreement;

 

  4.4.3  pay to the Seller (or the relevant Seller Affiliate(s)) or cause one or
more Buyer Affiliate(s) designated pursuant to Clause 2.1 to pay to the Seller
(and/or the relevant Seller Affiliate(s)), amounts totalling in aggregate
(i) the Initial Purchase Price minus (ii) the Deferred Payment (if applicable),
minus (iii) €25 million if Clause 3.3.1 applies, minus (iv) any deductions as a
result of the exclusion of any Joint Venture or the Singapore SPV (as
applicable) in accordance with the provisions of Clause 7 (if applicable), minus
(v) the amounts referred to in Clause 4.2 (if applicable), by wire transfer of
immediately available funds to the accounts designated by Seller to Buyer at
least five (5) Business Days prior to the Closing;

 

  4.4.4  procure that the Group Companies repay the Intercompany Payables
included in the Estimated Closing Intercompany Debt (provided that, in the case
of any Intercompany Payables owing from the Greek JV, the Buyer shall only be
required to use reasonable best efforts to procure such repayment), with Buyer
to provide the financing to the Group Companies in respect of such repayment;
and

 

  4.4.5  cause the Group Companies that were prior to the Closing members of the
French Tax group of Seller to pay to Seller, any amount due by such Group
Companies pursuant to the French Tax Group Exit Agreement.

 

4.5 After all other conditions to the Closing have been satisfied or waived, the
Buyer shall have the right not to complete the Closing if there occurred at any
time after the Offer Letter Date, any Material Adverse Change.

 

- 11 -



--------------------------------------------------------------------------------

“Material Adverse Change” shall mean the occurrence of any event, circumstances
or change (or series of similar events, circumstances or changes having their
origin in the same factual circumstances) which will have a recurring and
sustainable impact on the Business, including as a result of a breach of
Warranty or any provision of this Agreement, but excluding any event,
circumstances or change occurring as a result of general economic or financial
conditions or events affecting the industry generally or any event, circumstance
or change that results from any matter fairly disclosed with reasonable
specificity in the Disclosure Letter. For this purpose, a sustainable impact on
the Business means a reduction of the EBIT of the Group Companies (on a combined
basis) of at least 80 million Euros in the 12 month period following the date on
which all the conditions to Closing have been satisfied (or waived) (excluding
the impact on EBIT of any event contemplated by Clause 7 of this Agreement).

 

4.6 This Agreement may be terminated at any time before the Closing Date:

 

  4.6.1  by mutual written agreement of Buyer and Seller; or

 

  4.6.2  by either Buyer or Seller, on or after 30 April 2008, if the Closing
shall not have occurred prior to such date. Notwithstanding the above date, each
party will use its reasonable best endeavours to achieve Closing as soon as
practicable following the date of this Agreement.

 

4.7 If the Buyer does not complete this Agreement pursuant to Clause 4.5 or the
Agreement is terminated in accordance with Clause 4.6, the further rights and
obligations of the parties (except for those obligations set forth in Clause
8.3) cease immediately on termination, except that termination does not affect
accrued rights and obligations of the parties at the date of termination.

 

4.8 If Clause 4.2.1 applies in relation to the Chinese Subsidiaries:

 

  4.8.1  the Buyer shall not be obliged to acquire any of the shares in the
Singapore SPV unless all the shares in all the Chinese Subsidiaries owned by the
Seller or a Seller’s Subsidiary are transferred to the Singapore SPV in
accordance with the Chinese Reorganisation;

 

  4.8.2  the Buyer and the Seller acknowledge that the transfers of the shares
in each of the Chinese Subsidiaries to the Singapore SPV will occur
automatically upon receipt of the requisite Regulatory Approval and that the
transfers may not therefore occur simultaneously.

 

  4.8.3  Within five (5) Business Days after completion of the Chinese
Reorganisation the Seller shall deliver to the Buyer the statements described in
Clause 2.3.1 as if the defined financial terms therein relate only to the
Chinese Subsidiaries and the Singapore SPV and the “Closing Date” refers to the
date falling ten (10) Business Days after completion of the Chinese
Reorganisation (the “Chinese Closing Date”). In connection with the foregoing,
the “Reference Working Capital” shall be € (9.4 m) (i.e. a negative number). On
the Chinese Closing Date:

 

- 12 -



--------------------------------------------------------------------------------

  (a) the Seller shall be deemed to repeat the Warranties in respect of the
Chinese Subsidiaries and the Singapore SPV;

 

  (b) the parties shall deliver to each other the items set out in the Closing
Agenda relating to the Chinese Subsidiaries and the Singapore SPV; and

 

  (c) the Buyer shall pay to the Seller (or the relevant Seller’s Subsidiary)
the amounts set out against the names of the Chinese Subsidiaries in Part D of
Schedule 2 (A) minus the amount of the Estimated Closing Net Indebtedness and
(B) plus the amount of the Estimated Closing Net Working Capital Adjustment (if
the Estimated Closing Net Working Capital exceeds the Reference Working Capital)
or minus the Estimated Closing Net Working Capital Adjustment (if the Estimated
Closing Net Working Capital is less than the Reference Working Capital) and
(C) minus the Estimated Closing Intercompany Debt, each case as if such defined
financial terms relate only to all the Chinese Subsidiaries and the Singapore
SPV.

Thereafter, the provisions of Clauses 2.3.2 to 2.3.7, and 2.4.2 to 2.4.5 shall
apply to the Chinese Subsidiaries and the Singapore SPV as if the defined
financial terms therein relate only to the Chinese Subsidiaries and the
Singapore SPV and the “Closing Date” relates to the Chinese Closing Date.

 

  4.8.4  If the Chinese Reorganisation is not completed before the earlier of
(i) 9 months of the Closing Date and (ii) 30 June 2008:

 

  (a) the Chinese Subsidiaries and the Singapore SPV shall be excluded from the
transaction contemplated by this Agreement; and

 

  (b) the Purchase Price shall be deemed to have been reduced by the amounts set
forth opposite the names of the Chinese Subsidiaries in Part D of Schedule 2.

 

4.9 If Clause 4.2.1 applies in relation to the Pakistani JV:

 

  4.9.1 the Buyer and the Seller acknowledge that the transfers of the shares in
the Pakistani JV will occur once the board consents to the transfer and enters
it into the books of the Pakistani JV. Until such consent is obtained, the
Seller will comply with the terms of this Agreement with respect to the
Pakistani JV (including Schedule 4).

 

  4.9.2 Upon receipt of board consent:

 

  (a) the Seller shall be deemed to repeat the Warranties in respect of the
Pakistani JV;

 

  (b) the parties shall deliver to each other the items set out in the Closing
Agenda relating to the Pakistani JV; and

 

- 13 -



--------------------------------------------------------------------------------

  (c) the Buyer shall pay to the Seller (or the relevant Seller's Subsidiary)
the amount set out against the name of the Pakistani JV in Part D of Schedule 2;
and

 

  4.9.3  if the consent of the board of Pakistani JV is not received within 9
months after the Closing Date:

 

  (a) the Pakistani JV shall be excluded from the transaction contemplated by
this Agreement; and

 

  (b) the Purchase Price shall be deemed to have been reduced by the amount set
forth opposite the name of the Pakistani JV in Part D of Schedule 2.

 

4.10 If Clause 4.2.2 applies with in relation to the Malaysian Companies or the
Indonesian Company, then upon satisfaction of the relevant condition(s) in
Clause 3.1:

 

  4.10.1  the Seller shall be deemed to repeat the Warranties in respect of the
Malaysian Companies and/or the Indonesian Company (as the case may be) and their
respective Subsidiaries;

 

  4.10.2  the parties shall deliver to each other the items set out in the
Closing Agenda relating to the Malaysian Companies and/or the Indonesian Company
(as the case may be); and

 

  4.10.3  Clause 4.8.3(c) shall apply mutatis mutandis as if references to the
Chinese Subsidiaries and the Singapore SPV were references to the Malaysian
Companies or the Indonesian Company (as the case may be) and their respective
Subsidiaries and the provisions of Clauses 2.3.2 to 2.3.7 and 2.4.2 to 2.4.5
shall apply to the Malaysian Companies or the Indonesian Company (as the case
may be) and their respective Subsidiaries as if the defined financial terms
therein relate only to the relevant companies and the “Closing Date” relates to
the date of transfer of the Malaysian Companies or the Indonesian Company (as
the case may be).

 

4.11 Subject to Clause 4.2.2, the transfer of the legal title to, and beneficial
interest in, the entire issued and paid up capital of Danone Malaysia Sdn Bhd
pursuant to the Malaysian Share Transfer Agreement shall take place on the
Closing Date immediately after the consummation of the sale of the Shares in
Britannia Brands (Kuan) Pte Ltd.

 

5. WARRANTIES, INDEMNITIES AND PRE-CLOSING CONDUCT

 

5.1 The Seller warrants to the Buyer that each of the Warranties is true,
accurate, complete and not misleading at the Offer Letter Date except for
Warranty 3.2 and Warranty 22.3, which are given at the Offer Letter Date by
reference to the date specified therein. Immediately before the time of Closing,
the Seller is deemed to warrant to the Buyer that each of the Warranties is, on
the basis of the facts then existing (including, without limitation, any matter
disclosed by the Seller to the Buyer pursuant to Clause 5.2) true, accurate,
complete and not misleading at the date of Closing, except for Warranty 3.2 and
Warranty 22.3, which are deemed to be given on the Closing Date by reference to
the date specified therein.

 

- 14 -



--------------------------------------------------------------------------------

5.2 Subject to clause 5.3, the Warranties are qualified by the matters fairly
disclosed with reasonable specificity in the Disclosure Letter as at the Offer
Letter Date. As a consequence, the Seller shall not have any liability in
respect of any inaccuracy of Warranty and no claim for indemnification may be
brought against the Seller by the Buyer for breach of Warranty, on the basis of
events, facts or circumstances which are fairly disclosed with reasonable
specificity in the Disclosure Letter as at the Offer Letter Date. Acceptance of
delivery of the Disclosure Letter does not indicate that the Buyer accepts that
any matter therein has been fairly disclosed with reasonable specificity. No
other knowledge of the Buyer relating to the Business will prevent or limit a
claim made by the Buyer for breach of any of the Warranties, except to the
extent any of the following individuals had as at the Offer Letter Date actually
formed a view that there was any inaccuracy in any of the Warranties (other than
as disclosed in the Disclosure Letter as at the Offer Letter Date): David
Brearton, Sanjay Khosla, Mike Waks, Robert Bradish, Gerd Pleuhs, Doug Cherry,
Jill Youman, Sylvie Forero, Michel Erard, Johan Nystedt, Geoff Turner, Bruno
Luisetti, Franco Suardi, Franck van Buchem, S. (Shom) Sen, Richard Smith and
Peter Croft.

 

5.3 Notwithstanding anything to the contrary in this Agreement, including but
not limited to this Clause 5, Seller’s indemnification obligations for Tax
Claims and for the specific indemnities set out in Schedule 3 Part B shall not
be limited by any disclosure, including but not limited to the Disclosure Letter
or Buyer’s knowledge.

 

5.4 The Seller shall (or shall procure that any Seller Affiliate that sells
Shares or Assets shall) indemnify the Buyer (or any Buyer Affiliate that
purchases Shares or Assets pursuant to clause 2.1) as set out in Part D of
Schedule 3. Such indemnification is the exclusive remedy of the Buyer in respect
of any inaccuracy of any Warranty.

 

5.5 The Buyer represents to the Seller that each of the Buyer’s Warranties is
true, accurate, complete and not misleading at the date of this Agreement and as
at the date of Closing. The Buyer shall indemnify and hold harmless the Seller
(or any Seller's Subsidiary that sells Shares or Assets) from and against any
Losses suffered by the Seller (or any such Seller’s Subsidiary) arising out of
or resulting from any inaccuracy of any Buyer’s Warranties.

 

5.6 The Seller confirms that between the Offer Letter Date and the date of this
Agreement it has complied with the undertakings set out in Schedule 4.
Furthermore, between the signing of this Agreement and Closing, the Seller shall
ensure that each Group Company complies with the undertakings set out in
Schedule 4 except as specifically required pursuant to this Agreement or
pursuant to written consent by the Buyer. In respect of any request for consent
by Buyer relating to the matters set forth on Schedule 4, Seller may request
Buyer’s consent by email request (containing reasonable detail regarding the
nature and circumstances of such request) to Robert Bradish at
robert.bradish@kraft.com and to the SVP Finance, Kraft International by fax or
mail marked for their attention at the number and address set out in Clause 15,
and either such person shall be authorized to provide consent on behalf of Buyer
in respect of any such request. Such consent shall not be unreasonably withheld
and shall be deemed to be given unless Buyer shall have affirmatively denied
such consent, providing the reason therefor, before the close of business (Paris
time) on the tenth (10th) Business Day after the day on which such consent was
requested.

 

- 15 -



--------------------------------------------------------------------------------

5.7 Between the date hereof and the Closing Date, the Seller shall notify the
Buyer promptly if it becomes aware of any matter which would constitute a breach
of Clause 5.6 or cause any Warranty to be materially inaccurate and confirms
that it has notified the Buyer of any such matters between the Offer Letter Date
and the date of this Agreement. The Seller shall be permitted to deliver to
Buyer, not more than three (3) Business Days prior to the Closing Date, an
updated version of the Disclosure Letter to reflect only events occurring after
the Offer Letter Date and before the Closing Date. Notwithstanding any other
provision of this Agreement, it is agreed that no modifications to the
Disclosure Letter after the Offer Letter Date shall be taken into account in
respect of the accuracy of the Warranties hereunder and the Seller shall be
required to indemnify the Buyer with respect to such modifications in accordance
with Part D of Schedule 3 as if such updating had not occurred.

 

5.8 Between the date hereof and the Closing Date, the Seller shall give the
Buyer reasonable access to the Business and the management of the Group
Companies, upon reasonable prior request by the Buyer by email request to Cécile
Cabanis at the following email address cecile.cabanis@danone.com and such person
shall be authorized to provide such access to Buyer on behalf of Seller. Such
access, which shall not be unreasonably refused, shall not interfere
unreasonably with the operation of the Business. Furthermore, the Seller shall
co-operate with the Buyer (i) to ensure the efficient continuation of management
of the Group after Closing, and (ii) to prepare for the introduction of the
normal working procedures of the Buyer in readiness for Closing.

 

5.9 Between the date hereof and the Closing Date, the Seller shall provide the
Buyer with (i) the monthly and/or quarterly combined financial reports with
respect to the Business which are produced and made available to the so-called
“G-8” management group in the ordinary course excluding competitively sensitive
information (by redaction where possible) and (ii) a list of the leased assets
of each Group Company necessary for the effective operation of the Business.

 

5.10 Unless otherwise instructed by the Buyer in writing, the Seller will
procure that all contracts, arrangements and commitments of any kind related to
hedges, futures, derivatives, interest swaps or similar financial instruments
entered into by any Group Company will be cancelled or settled prior to Closing.
The cost of unwinds, early termination or losses (or gains) of the same
(including any Taxes) will be for the account of the Seller.

 

5.11 The Buyer acknowledges that the employment of certain employees of the
Seller or Danone R&D whose employment is exclusively or principally related to
the Business but who are not currently employees of a Group Company will upon
the Closing transfer to Lu France SAS in accordance with Article L 122-12 of the
French Labor Code. The compensation payable to such employees is included in the
Budget, and a complete and exhaustive list of such employees is set out in
Schedule 18.

 

- 16 -



--------------------------------------------------------------------------------

5.12 The parties shall work together in good faith to complete the information
indicated on the face of each Ancillary Agreement (if any) as soon as
practicable following the date of this Agreement.

 

5.13 The parties shall work together in good faith to prepare final
documentation reflecting the agreed terms and conditions set forth on Schedule
22 relating to the Betterfoods biscuit business and trademarks.

 

6. LIMITATIONS ON THE SELLER’S LIABILITY

 

6.1 The Seller is not required to indemnify under Part D Schedule 3 in respect
of any inaccuracy of any Warranty unless the amount claimed in any Notice of
Claim (a “Relevant Claim”), on its own or when combined with any other amounts
claimed in respect of other Relevant Claims, exceeds €75 million (the
“Threshold”), and once the Threshold has been exceeded, the Buyer can claim for
the entire amount of the Relevant Claim(s) without regard to such Threshold;
provided, however, that there shall be no minimum amount that must be claimed in
respect of any Excluded Warranties and amounts claimed in respect of an Excluded
Warranty shall not be included for purposes of determining whether the Threshold
has been reached.

 

6.2 The Seller is not required to indemnify in respect of any Relevant Claim
which is less than € 300,000, and individual Relevant Claims which are less than
such amount shall not be counted for purposes of determining whether the
aggregate amount of Relevant Claims exceeds the Threshold; provided, that any
series of similar Relevant Claims having their origin in the same factual
circumstances may be aggregated for purposes of this Clause 6.2. This Clause 6.2
shall not apply to any Relevant Claims with respect to the Warranties set out in
paragraph 6 of Part A Schedule 3; provided that, for the avoidance of doubt,
Clause 6.1 shall continue to apply to such Relevant Claims.

 

6.3 The total amount payable by the Seller in respect of all Relevant Claims is
not to exceed € 945,000,000 (as adjusted pursuant to Clause 6.7) provided,
however, that there shall be no limit on the total amount payable by the Seller
in respect of any Excluded Warranties or in respect of the Warranties contained
in paragraph 10 of Part A Schedule 3, which shall not be included in determining
whether the cap provided in this Clause 6.3 has been reached.

 

6.4 Notwithstanding anything in this Agreement to the contrary, the provisions
of Clauses 6.1, 6.2 and 6.3 shall not apply to any indemnity in respect of a Tax
Claim.

 

6.5 The Seller is not liable for a Relevant Claim unless a Notice of Claim has
been delivered to the Seller:

 

  6.5.1  on or before the fifth anniversary of the Closing Date in respect of
any Relevant Claim in respect of any inaccuracy of any of the Warranties
contained in paragraph 10 of Part A Schedule 3;

 

  6.5.2  on or before the date which is ninety (90) days following the date on
which the relevant statute of limitations has expired, in respect of any Tax
Claim; and

 

- 17 -



--------------------------------------------------------------------------------

  6.5.3 on or before the date which is two years after the Closing Date in
respect of any other Relevant Claim.

 

6.6 The limitations of Clauses 6.1, 6.2 and 6.3 shall not apply in the event of
dol (as such term is interpreted under French law).

 

6.7 The amount specified in Clause 6.3 shall be:

 

  6.7.1  reduced by an amount equal to 18% of any deductions made to the
Purchase Price in accordance with the provisions of Clause 3.3.1, 4.8.4, 4.9.3
and Clause 7; and

 

  6.7.2  increased by an amount equal to 18% of any increase made to the
Purchase Price in accordance with the provisions of Clause 7.

 

7. JOINT VENTURES AND CHINESE SUBSIDIARIES

 

7.1 The Buyer and the Seller shall make all reasonable best efforts (but without
requiring the Buyer to incur any monetary expenditures) before Closing to obtain
(i) the consent of European Bank for Reconstruction and Development (“EBRD”) to
the indirect transfer of the shares owned by Générale Biscuit in the Polish JV
and the Russian JV to the Buyer (to the extent the Seller believes such consent
is necessary to effectuate such indirect transfer pursuant to the Polish JV and
Russian JV joint venture agreements) or (ii) the transfer by EBRD to a Group
Company of its shares in the Polish JV and the Russian JV, without any
amendments to the terms of the Polish JV and the Russian JV (other than the
acceleration of the exercise period of the put option with respect to the Polish
JV and immaterial amendments to the terms of the Polish JV and the Russian JV to
which the Buyer shall have consented (such consent not be unreasonably withheld
or delayed)). If, in respect of either the Polish JV or the Russian JV, the
consent of EBRD referred to in (i) is not obtained prior to the Closing for
whatever reason, the shares held by Générale Biscuit in the Polish JV and the
Russian JV shall transfer to the Buyer at Closing and the Seller shall indemnify
Buyer and any member of the Buyer’s Group (including Générale Biscuit) from and
against any loss suffered by any of them as a result of a claim by EBRD in
respect of any breach of the Polish JV agreement or the Russian JV agreement
triggered as a result of the failure to obtain such consent (excluding, for the
avoidance of doubt, any payment by, or any other costs incurred by, a Group
Company in connection with the action in respect of the put option provided in
either such agreement). If, in respect of either the Polish JV or the Russian
JV, a Group Company purchases the shares in such JV held by EBRD prior to the
Closing Date, then the Purchase Price shall be increased by the amount paid by a
Group Company on exercise of the put. If in respect of either the Polish JV or
the Russian JV, the put is exercised in favour of the Seller or a Seller’s
Subsidiary before or after Closing, the Seller shall procure that the Shares
subject to the put are transferred to a Group Company (or, after Closing, a
member of the Buyer’s Group) as directed by the Buyer and the purchase price for
such shares shall be paid by the Buyer or Buyer Affiliate that purchases such
shares (as the case may be).

 

7.2

The relevant Seller’s Subsidiary has given notice to Guan Sheng Yuan (Group) Co.
Ltd (“GSY”) of its proposed transfer of all the shares held by it in the Chinese
JV to the

 

- 18 -



--------------------------------------------------------------------------------

 

Singapore SPV and indirectly at Closing to Kraft (the “Transfer”) in accordance
with the terms of the relevant joint venture agreement. If the right of first
refusal is waived or not exercised by GSY but the requisite regulatory or
government approval (a “Regulatory Approval”) to the Transfer is not obtained
within the subsequent 90 days provided for in the relevant joint venture
agreement (as extended by the regulatory process), the Seller shall procure that
the process is repeated. If the right of first refusal is exercised by GSY with
respect to the Transfer, the Chinese JV, the other Chinese Subsidiaries and the
Singapore SPV shall be excluded from the transaction contemplated by this
Agreement and the Purchase Price shall be reduced by the amount set forth
opposite the names of the Chinese Subsidiaries in Part D of Schedule 2. Seller
will cooperate with Buyer and provide all reasonable assistance in connection
with any application for regulatory or governmental approvals required in
connection with the transfer of the Chinese JV, the other Chinese Subsidiaries
and the Singapore SPV, which applications shall be made as soon as practicable
after signature of this Agreement. If any Regulatory Approval in respect of the
transfer of the Chinese JV or any of the other Chinese Subsidiaries to the
Singapore SPV and indirectly at Closing to Kraft or otherwise in respect of the
Chinese Reorganisation is denied or the consent of the board of the Chinese JV
(if required) is refused prior to Closing, then the Singapore SPV and all of the
Chinese Subsidiaries (including the Chinese JV) will be excluded from the
transactions contemplated by this Agreement and the Purchase Price shall be
reduced by the amounts set forth opposite the names of the Chinese Subsidiaries
in Part D of Schedule 2. The Buyer agrees that the Seller (or a Group Company)
may, prior to Closing, purchase any of the shares in the Chinese JV that it does
not own. In such event, the Purchase Price shall be deemed to be increased by
the pro rata portion of the amount set forth opposite the name of the Chinese JV
in Part D of Schedule 2.

 

7.3 In respect of the Mikado JV, unless Ezaki Glico has previously irrevocably
waived in writing its right to terminate the Mikado JV, an amount equal to that
set forth opposite the name of the Mikado JV in Part D of Schedule 2 (the
“Deferred Payment”), shall, as provided in Clause 4.4.3, be deducted from the
amount payable to Seller at the Closing and paid to the Escrow Agent in
accordance with the terms of the Escrow Agreement, such amount to be released to
the Buyer or the Seller, as the case may be, in accordance with the terms of the
Escrow Agreement. The Seller has notified Ezaki Glico of the change of control
that will result from the transactions contemplated hereby and Générale Biscuit
will on the Closing Date notify Ezaki Glico of the occurrence of the change of
control. Pursuant to the terms of the Escrow Agreement, (i) within five
(5) Business Days after the earlier of (x) receipt by Buyer of a waiver in
writing by Ezaki Glico of its right to terminate the Mikado JV as a result of
such change of control and (y) the expiration of the relevant six-month period
during which Ezaki Glico is permitted to terminate the Mikado JV, without Ezaki
Glico having so exercised such termination right, the Escrow Agent shall release
to the Seller the Deferred Payment plus all interest accrued thereon or
(ii) within five (5) Business Days after the exercise by Ezaki Glico of its
right to terminate the Mikado JV as a result of such change of control, the
Escrow Agent shall release to the Buyer the Deferred Payment, plus all interest
accrued thereon. In such latter case, the Purchase Price shall be decreased by
the amount of the Deferred Payment.

 

- 19 -



--------------------------------------------------------------------------------

7.4 In the event the joint venture partner in the Greek JV, the Moroccan JV or
the Tunisian JV exercises the relevant call option before the Closing or within
12 months after the Closing as a result of the transactions contemplated hereby,
and completion of such sale occurs after the Closing:

 

  7.4.1  the Seller shall pay to the Buyer an amount equal to the shortfall (if
any) between the relevant call option price and the price set forth opposite the
name of each such joint venture in Part D of Schedule 2 (each an “Attributed
Value”); and

 

  7.4.2  the Buyer shall pay to the Seller an amount equal to the excess (if
any) of the relevant call option price over the relevant Attributed Value.

In the event the joint venture partner in the Greek JV, the Moroccan JV or the
Tunisian JV exercises the relevant call option as a result of the transactions
contemplated hereby, and completion of the sale occurs prior to the Closing,
then the Purchase Price shall be decreased by the amount set forth opposite the
name of the Greek JV, the Moroccan JV or the Tunisian JV, as the case may be, in
Part D of Schedule 2, and such entity shall be excluded from the transactions
contemplated by this Agreement. In this respect, the Seller has informed the
Buyer that Générale Biscuit has already sold its shares in the Greek JV and
therefore the Purchase Price shall be adjusted accordingly. Any payment made by
the Seller to the Buyer under Clause 7.4.1, or any payment made by the Buyer to
the Seller under Clause 7.4.2, shall have the legal nature of an adjustment to
the purchase price of the shares of Générale Biscuit.

 

7.5 In relation to Joint Ventures where the joint venture partner exercises any
put options or call options to which it may be entitled, the Seller and the
Buyer (if the put is exercised after Closing) will comply with the provisions of
the relevant joint venture documentation (without amendment except as
contemplated pursuant to Clause 7.1). The Buyer shall have the right to control
any such put option process whether before or after the Closing Date, including
the conduct of any negotiations relating to price or terms, and the Seller will
fully cooperate with the Buyer and use all reasonable best efforts to facilitate
the process. The Seller shall have the right to control any such call option
process whether before or after the Closing Date, including the conduct of any
negotiations relating to price or terms, and the Buyer will fully cooperate with
the Seller and use at reasonable efforts to facilitate the process.

 

7.6 The Seller has cooperated before the date of this Agreement, and shall
cooperate both before and after the Closing with the Buyer and use its
reasonable best efforts to facilitate the discussions between the Buyer and the
partners in the Joint Ventures to ensure a smooth transition of the
relationships.

 

7.7 If the board of the Pakistani JV refuses its consent to the transfer to the
Buyer of the shares in the Pakistani JV before Closing, the Pakistani JV shall
be excluded from the transaction contemplated by this Agreement and the Purchase
Price shall be reduced by the amount set forth opposite the name of the
Pakistani JV in Part D of Schedule 2.

 

- 20 -



--------------------------------------------------------------------------------

8. CONFIDENTIAL INFORMATION

 

8.1 The Seller shall, and shall cause each Seller’s Subsidiary to, before and
after Closing (except, other than in relation to Clause 8.1.3, in respect of the
period before the Closing, in the ordinary course of business):

 

  8.1.1  not use or disclose to any Person any Confidential Information it has
or acquires;

 

  8.1.2  make every effort to prevent the use or disclosure of Confidential
Information. To that effect, the Seller shall, and shall cause each Seller’s
Subsidiary to, take all adequate measures such as informing promptly all
personnel who now have or may receive Confidential Information of the
restrictions or its disclosure or use; and

 

  8.1.3  not use or disclose to any Person any confidential information relating
to the Buyer or its subsidiaries received directly or indirectly from any party
during the course of discussions in connection with this Agreement.

 

8.2 Clause 8.1 does not apply to:

 

  8.2.1  disclosure of Confidential Information to directors, statutory managers
or employees of the Buyer or any Group Company whose functions require them to
know the Confidential Information;

 

  8.2.2  use or disclosure of Confidential Information required to be disclosed
or used by law or a stock exchange on which the Seller is listed;

 

  8.2.3  disclosure of Confidential Information to an adviser for the purpose of
advising the Seller but only on terms that Clause 8.1 and 8.2 apply to any use
or disclosure by the adviser; or

 

  8.2.4  Confidential Information which becomes publicly known otherwise than by
breach of Clause 8.1 or 8.2 by the Seller.

 

8.3 As from the date hereof, each of the Seller and the Buyer shall, and shall
cause its Affiliates to, maintain the confidentiality of any Confidential
Information (as such term is defined in the Mutual Confidentiality Agreement,
dated as of March 23, 2007, between the Buyer and the Seller) disclosed pursuant
to such agreement relating to the Buyer’s Group or the Seller’s Group (in each
case excluding the Group Companies), in accordance with the terms of such
agreement.

 

9. FURTHER UNDERTAKINGS

9.1

 

  9.1.1

 The Seller shall not, and shall cause each Seller's Subsidiary not to, as from
the Closing Date and for a period of 24 months thereafter (or, with respect to
activities in the People’s Republic of China only, for a period of 36 months
thereafter or, if later, a period of 36 months from the Chinese Closing Date)
either alone or jointly with others, through or as a shareholder, partner,

 

- 21 -



--------------------------------------------------------------------------------

 

manager, advisor, consultant or agent for any person or otherwise, directly or
indirectly compete with the Business, in any territory in which the Business was
carried on at Closing, or be engaged or interested in or otherwise assist, any
business which competes with the Business; provided that nothing shall prohibit
or restrict the Seller or the Seller's Subsidiaries from (i) engaging in any
Retained Business Operation, (ii) engaging in any Permitted Business,
(iii) holding or acquiring an interest of up to 5% in the aggregate by way of
passive investment in any business, entity or company, or (iv) acquiring control
(directly or indirectly) of a business, entity or company (an “Acquired
Entity”); provided that, in the event the revenues attributable to the part of
the business of the Acquired Entity which competes with the Business (excluding
revenues attributable to any Permitted Business activities thereof) exceed
EUR 50 million or represent more than 20% of the total revenues of the Acquired
Entity, the Seller shall procure that such competing activities (other than the
Permitted Business activities) are sold to a Third Party within 12 months after
the closing of the acquisition of the Acquired Entity.

 

  9.1.2  For the purposes of Clause 9.1, “Permitted Business” means any Business
activities (i) which are directly relating to and targeted at baby food
(including Bledina) or (ii) which are not primarily distributed through the
“modern trades” (i.e. supermarkets or hypermarkets), grocery (including “mom and
pop”) stores or grocery sections of department stores, or (iii) (A) which form
part (but not more than 20% in terms of turnover) of an integrated business line
(current or future) of the Seller or a Seller’s Subsidiary marketed under a
common brand name (except where this is just the house brand “Danone” appearing
on its own), (B) the products of which have a specific nutritional function,
purpose or feature (other than only calorie reduced and/or low in fat), and
(C) the products of which are not similar to the products comprised in the
Business. For the purposes of Clause 9.1.1, “Retained Business Operation” shall
mean any interest held in the Arcor JV, the Britannia JV, EBM (Pakistan) and the
China Subsidiaries if they are excluded from the transaction contemplated this
Agreement pursuant to Clause 7.2.

 

9.2

The Seller and each Seller's Subsidiary has not since the Offer Letter Date, and
the Seller shall not, and shall cause the Seller’s Subsidiaries not to, for a
period of eighteen months following the date of this Agreement, directly or
indirectly, through one or more Affiliates (i) hire or engage the services (as
employee, consultant or otherwise) of, or move out of the Business, any of those
individuals listed in Schedule 20 or any employees of the Business who would be
eligible for a retention bonus (levels 6-1) including the so-called “G8” (except
for Rudy Baert) and those currently employed on fixed term contracts (e.g. expat
assignments) with respect to the remainder of the term of those contracts (save
(a) for those individuals marked “Stay with Danone” in Schedule 20, (b) where
Clause 9.2B applies or (c) with respect to any individuals employed in a Joint
Venture which is not ultimately transferred to the Buyer in accordance with the
provisions of Clause 7 or any Chinese Subsidiary which is ultimately excluded
from the transactions in accordance with the provisions of Clause 7.2) or
(ii) solicit or endeavour to entice away from any Group Company, any person who
is (or who was at any time

 

- 22 -



--------------------------------------------------------------------------------

during the six months prior to the Closing Date) any executive (cadre) or
general manager involved in the Business or any employee involved in research
and development; provided that (ii) shall not prevent the Seller or any Seller’s
Subsidiary from advertising any position of employment.

 

9.2B  As regards any employees who are identified in Schedule 20 as being on
fixed term contracts, the parties will comply with the underlying employment
contracts. They will, however, take into account the interests of the relevant
employee(s).

 

9.2C  The Seller shall use its reasonable best efforts to find an equally
qualified replacement for any individual marked on Schedule 20 as “Stay with
Danone” who ceases to be employed in the Business before the Closing Date.

 

9.3 If between the date of this Agreement and Closing it becomes apparent that
the Seller or any Seller’s Subsidiary holds or owns any asset which relates
primarily to the Business, including without limitation any Business IP or any
Business Information (a “Missing Asset”), this Agreement and/or the relevant
Ancillary Agreement shall be amended to include the Missing Asset. After
Closing, if the Seller or any Seller’s Subsidiary holds or owns a Missing Asset,
the Seller or that Seller’s Subsidiary as the case may be shall be deemed to
hold the Missing Asset(s) on behalf of the Buyer, and the Seller or that
Seller’s Subsidiary as the case may be shall, at the Buyer’s request, as soon as
practicable and on terms that no consideration is provided by any Person for
such transfer, use all reasonable best efforts to:

 

  9.3.1  execute all such deeds or documents as may be necessary for the purpose
of transferring (free of any lien, charge or encumbrance) the relevant interest
in the Missing Asset(s) to the Buyer or as it may direct; and

 

  9.3.2  do or procure to be done at the Seller’s cost all such further
reasonable acts or things and procure the execution of all such other documents
as the Buyer (for itself and/or on behalf of the relevant Group Company) may
reasonably request in order to and/or on behalf of the purpose of vesting the
relevant interest in the Missing Asset(s) in the Buyer or as the Buyer may
direct.

 

  9.3.3  The Seller shall notify the Buyer promptly upon it coming to the
Seller's attention that any Missing Asset(s) are in the possession or control of
the Seller or a Seller’s Subsidiary.

 

  9.3.4  The parties shall prior to the Closing Date work together in good faith
to prepare final documentation providing for a 1-year license from Générale
Biscuit Belgie to Danone Nederland of the Prince trademark to permit Danone
Nederland to continue to use such trademark in connection with a dairy product
as from the Closing Date for a period of one year, upon terms and conditions
substantially similar to those set forth in the Danone and Taillefine Trademark
License Agreement.

 

  9.3.5  On receiving the Buyer’s reasonable request the Seller must (at its
cost):

 

  (a) do and execute, or arrange for the doing and executing of, all acts,
documents and things necessary to give effect to this Agreement; and

 

- 23 -



--------------------------------------------------------------------------------

  (b) give to the Buyer all information relating to the business of any Group
Company it possesses or to which it has access.

 

9.4 It is expressly agreed that, except as provided pursuant to the DANONE and
Taillefine Trademark License Agreement to be delivered at the Closing, the Buyer
is not purchasing, acquiring or otherwise obtaining any right, title or interest
in the name “DANONE”, in any trade names, trademarks, identifying logos
(including the child/star logo) or service marks related thereto or containing
the word “DANONE” or any part or variation of any of the foregoing or any
similar trade name, trademark or logo, or any other trademarks or logos owned by
any Seller’s Subsidiary (collectively the “DANONE Trademarks and Logos”).
Notwithstanding the preceding sentence, if the Danone Trade Mark or Logo
incorporates or is used in combination with a mark that is exclusively or
predominantly related to the Business, then the Buyer’s Group will be entitled
to continue using that portion of the mark without the name “DANONE” or the
child/star logo, and the Seller shall not obtain any right title or interest in
such portion of the Danone Trade Mark or Logo. The Buyer acknowledges and agrees
that, except as provided in accordance with the DANONE and Taillefine Trademark
License Agreement, neither it nor any member of the Buyer’s Group (including the
Group Companies) shall be entitled to use the DANONE Trademarks and Logos from
and after the Closing Date. Without limiting the foregoing, (A) the Buyer shall
procure that (save in relation to the Chinese JV if transferred to the Buyer,
where the Buyer shall use its reasonable best efforts to procure that), within 6
months after the Closing Date (i) all actions shall be taken to modify the
corporate name and the trade name of each Group Company to the extent necessary
to remove any reference to the Danone Trademarks and Logos, (ii) all signage
relating to the Group Companies shall be modified to remove any reference
therein to the DANONE Trademarks and Logos, and (iii) the DANONE Trademarks and
Logos shall cease to appear in all marketing or other materials (including
letters, faxes, brochures, business cards, websites, etc.) and (B) the Buyer
shall procure that the use of the DANONE name as part of a corporate name and
the child/star logo shall cease to appear on all product packaging within one
year of the Closing Date.

 

9.5 The Buyer acknowledges that the Seller intends to cause Compagnie Gervais
DANONE to terminate the trademark know-how and license agreement between
Compagnie Gervais DANONE and the Tunisian JV in respect of the Tunisian JV’s
right to use the “Danone” trademark such termination not to take effect before
1 August 2010 in accordance with the terms thereof and notably clause 7.1
regarding the term of the agreement.

 

9.6 In respect of the Pakistani JV, the Seller shall (i) use its reasonable best
efforts to secure the board consent referred to in Clause 7.7 and (ii) negotiate
in good faith with the Pakistani JV to make it a condition of any extension of
the trademark licence, know-how and R&D agreement between Générale Biscuit SA
and the Pakistani JV dated 14 February 2007 that such licence is amended so that
it expressly excludes any warranties, representations or indemnities in respect
of its rights to the TIGER trademarks.

 

- 24 -



--------------------------------------------------------------------------------

9.7 The Seller shall use its reasonable best endeavours to procure that
negotiations are completed to acquire the US, UK and Irish Mikado trademark
registrations from Jacobs Fruitfield Foods/Irish Biscuits.

 

9.8 The Seller shall procure that as soon as reasonably practicable after the
date of this Agreement:

 

  9.8.1  a letter is obtained from Britannia Brands (Kuan) Pte. Ltd. waiving any
right of pre-emption and other rights or restrictions on transfer in respect of
the sale and purchase of the Shares of PT DBI conferred on it under the articles
of association of PT DBI or otherwise; and

 

  9.8.2  a resolution at a general meeting of shareholders of PT DBI (or a
circular resolution of shareholders) is duly passed by the shareholders of PT
DBI:

 

  (a) approving the sale and purchase of the shares in PT DBI as contemplated in
this Agreement; and

 

  (b) authorising the board of directors of PT DBI or its appointed proxy to
obtain BKPM approval on the change of shareholders of PT DBI, file the relevant
notification with the MOLH&R and register the transfer of shares with the
Department of Trade.

 

9.9 In relation to any meetings, discussions or other dealings between the
Seller or any Seller’s Subsidiary (or, prior to Closing, any Group Company) and
Malaysian government authorities (including, but not limited to, MITI, and the
Central Bank of Malaysia), such meetings, discussions or other dealings shall so
far as is practicable be held after consultation with the Buyer and after taking
into account the Buyer’s reasonable requirements with respect to such meetings,
discussions or other dealings and, if requested by the Buyer, for a
representative of the Buyer to be able to attend such meetings, discussions or
other dealings (in so far as such attendance is practicable).

 

9.10 Unless otherwise agreed by the parties, acting in good faith, the Buyer
shall use reasonable efforts to phase out the use by any Group Company of:

 

  9.10.1  the Tiger Logo in Indonesia, as soon as practicable after the Closing
Date and in any event within the nine months after the Closing Date (the “Cut
Off Date”); and

 

  9.10.2  the Tiger Logo and “Tiger” trademark (wordmark) in any other
jurisdiction, as soon as practicable after the Closing Date and in any event
within three years after the Closing Date.

 

9.11 If a contract relating to the Business (including the Contracts) cannot be
transferred to the Buyer on Closing except by an assignment made with a
specified person’s consent or by a novation agreement:

 

  9.11.1  this Agreement does not constitute an assignment or an attempted
assignment of the contract if the assignment or attempted assignment would
constitute a breach of the contract;

 

- 25 -



--------------------------------------------------------------------------------

  9.11.2  both before and after the Closing Date the Buyer and the Seller shall
each make all reasonable efforts to obtain the person’s consent to the
assignment, or achieve the novation, of the contract;

 

  9.11.3  until the consent is obtained or novation is achieved, the Seller
shall do each act and thing reasonably requested of it by the Buyer to enable
performance of the contract and to provide for the Buyer the benefits of the
contract (including, without limitation, enforcement of a right of the Seller
against another party to the contract arising out of its termination by the
other party or otherwise); and

 

  9.11.4  if the arrangements in clauses 9.11.2 and 9.11.3 cannot be made in
respect of the contract:

 

  (a) each party shall make all reasonable efforts to ensure that the contract
is terminated without liability to either party; and

 

  (b) neither party has any further obligation to the other relating to the
contract except that the Seller shall immediately repay to the Buyer any amount
paid by the Buyer to the Seller in respect of the contract.

 

9.12 Clause 9.11 does not affect the Buyer’s rights and remedies against the
Seller in respect of a contract which the Seller has warranted is assignable, or
may be performed by the Buyer instead of the Seller, without a novation
agreement.

 

9.13 The Seller shall procure that, within 6 months after the Closing Date,
(i) all actions shall be taken to modify the corporate name and the trade name
of any Seller’s Subsidiary to the extent necessary to remove any reference to
the Business IP, (ii) all signage relating to any Seller’s Subsidiary shall be
modified to remove references therein to Business IP and (iii) the Business IP
shall cease to appear in all marketing or other materials (including letters,
faxes, brochures, business cards, websites, etc.) except as contemplated by the
Ancillary Agreements.

 

9.14 The Seller undertakes that either (i) completion of the closure of the
O.A.O Bolshevik plant in Moscow will not take place prior to the Closing Date or
(ii) if closure takes place and the property is sold prior to the Closing Date,
the sale proceeds shall remain in O.A.O Bolshevik. If a sale of Chok & Rolls
CJSC is completed prior to the Closing Date, the sale proceeds shall remain in
O.A.O Bolshevik.

 

9.15 The Seller shall use its reasonable best efforts to try to secure the
transfer by the Arcor JV of the Ritz trademark at no, or nominal, cost to the
Buyer (or as the Buyer directs) before Closing or otherwise as soon as possible
after Closing. If the Ritz trademark cannot be transferred at no, or nominal,
cost, the Seller shall notify the Buyer of the terms and conditions on which the
Arcor JV would be prepared to transfer the Ritz trademark to the Buyer and the
Buyer shall be entitled to proceed or not to proceed with the transfer on those
terms.

 

9.16

If the Buyer (or a Buyer’s Affiliate) indirectly acquires the Shares in the
Chinese JV, the Buyer shall use its reasonable best efforts (including offering
to provide a license of the “Kraft” name to the Chinese JV) following the
Chinese Closing Date to (i) change the name of the Chinese JV so that it does
not include the word “Danone” and (ii) procure

 

- 26 -



--------------------------------------------------------------------------------

 

that the license of the DANONE trademark to the Chinese JV is terminated. If,
notwithstanding the Buyer’s reasonable best efforts, the license is not
terminated, (i) the Buyer shall cause the Chinese JV to cease all use of the
“Danone” trademarks in its business activities after the expiry of the Danone
and Taillefine Trademark License Agreement to the extent that the joint venture
partner does not exercise any right of objection it might have and (ii) the
Seller agrees to procure that the relevant Seller’s Subsidiary does not take any
action which would put the Buyer (or any Buyer’s Affiliate) in breach of the
documentation relating to the Chinese JV.

 

9.17 The Seller will procure that, immediately prior to Closing, there will be
no Intercompany Payable or Intercompany Receivable in respect of Britannia
Brands (Kuan) Pte Ltd or Kuan Enterprises Private Limited.

 

9.18 The Seller will use reasonable best efforts to procure that appropriate
barriers are put in place to ensure that Cloetta Fazer AB (PUBL) (“Fazer”)
cannot access data belonging to Lu Finland and vise versa. Where access is
required by Fazer for the provision of contracted services to Lu Finland, the
Seller will use its reasonable best efforts to procure that access is restricted
to such information and to such persons at Fazer as is necessary for the
provision of the services and that Fazer enters into a confidentiality agreement
with Lu Finland to that effect.

 

9.19 The Seller and the Buyer will procure that each of the parties to the
Chinese Reorganisation shall use its best efforts (i) to take or cause to be
taken all actions, (ii) to cooperate in good faith with the other party to the
Chinese Reorganisation and (iii) to do or cause to be done all things, including
making any filings or formalities or executing any documents post-closing of the
Chinese Reorganisation, in each case which are necessary or proper to consummate
and make effective the transactions agreed between the parties to the Chinese
Reorganisation or otherwise comply with applicable laws and regulations. In
particular, the Seller will procure that, in the event of any adjustment to the
Initial Purchase Price provided under Clause 2 above paid by the Buyer or any
Buyer Affiliate to Danone Asia with respect to the shares in the Singapore SPV,
Danone Asia (i) will comply with all filings and pay all taxes or additional
amounts of taxes in China (including Chinese capital gains tax) as a result of
such adjustment.

 

9.20 The Seller may, prior to Closing, negotiate with the counterparty to each
Shared Contract to agree that such Shared Contract should be split into one
contract between the counterparty and the Seller (or a Seller’s Subsidiary) and
another contract between the counterparty and a Group Company (each in the
agreed form) on the basis that such new contracts provide that:

 

  9.20.1  the Seller and the Seller’s Subsidiaries on the one hand and the Group
Companies on the other hand deliver to, or receive from, the counterparty the
same proportion of the goods or services provided under the relevant Shared
Contract as they respectively delivered or received in the 12 months prior to
the Offer Letter Date; and

 

  9.20.2  the other rights and obligations under such Shared Contract are
divided accordingly.

 

- 27 -



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

The Buyer and the Seller agree that, if any Shared Contract is not so split
prior to Closing, they shall each use reasonable best efforts to procure that
such Shared Contract is split on the basis set out in Clauses 9.20.1 and 9.20.2
as soon as reasonably practicable after Closing and, until such Shared Contract
is split, the benefit of it shall be provided by the Seller (or the relevant
Seller’s Subsidiary) to the Group Companies as a service under article 1(a) of
the Transitional Services Agreement.

 

9.21 In the event that, within *** after the Closing Date, the Buyer (or any
Affiliate of the Buyer) is required pursuant to a decision of MITI or any other
competent Malaysian authority to sell any of its interest in DSM (the
“Divestment Interest”) to a Malaysian third party (a “Bumiputera Partner”) to
comply with any Bumiputera equity condition imposed on DSM pursuant to its
manufacturing licence (any such requirement, the “Bumiputera Condition”), the
Seller shall pay, or procure that one of its Affiliates pays, to the Buyer or
any Buyer Affiliate holding shares in DSM, an amount equal to:

 

  (a) ***% of (x) the amount (if any) by which the Closing Equity Value exceeds
the Divestment Equity Value multiplied by (y) the Relevant Percentage (the
product of (x) and (y) being the “Shortfall”), up to EUR *** million (the
“Threshold Amount”); and

 

  (b) ***% of the Shortfall over the Threshold Amount (if any).

The Parties expressly agree that (i) the maximum amount payable by the Seller
under this clause shall be EUR *** million and (ii) the arrangements
contemplated by this Clause 9.21 shall be the exclusive remedy of the Buyer in
respect of any Loss arising from the sale of a Divestment Interest to a
Bumiputera Partner to comply with a Bumiputera Condition and accordingly the
Buyer (or any Buyer Affiliate or Group Company) shall not be entitled to any
additional claim with respect to such Loss as a result of any inaccuracy of any
Warranty or otherwise.

The Seller may at any time request information from the Buyer regarding the
nature and content of any discussions with the Malaysian authorities regarding
any imposition of a Bumiputera Condition.

Payment shall be made by the Seller or one of its Affiliates within fifteen
(15) days after notification by the Buyer to the Seller of the sale of the
Divestment Interest, which notification shall contain all relevant details of
the imposition of the Bumiputera Condition by the relevant authority, the sale
of the Divestment Interest, the Relevant Percentage and the Divestment Equity
Value, including copies of all relevant documentation.

Any amount payable under this Clause 9.21 shall be reduced in an equitable
manner to reflect any decrease in the value of DSM resulting from any
extraordinary transaction (in the nature of an extraordinary distribution,
merger, spin-off, sale of substantial assets) that is completed after the
Closing Date.

For the purposes of this Clause 9.21:

 

- 28 -



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

“Closing Equity Value” means EUR *** million (corresponding to the equity value
of 100% of DSM as at the Closing Date);

“Divestment Equity Value” means the equity value of 100% of shares in DSM
resulting from the sale to the Bumiputera Partner (determined based on the
purchase price per share of the Divestment Interest); and

“Relevant Percentage” means the percentage that the Divestment Interest bears to
the total outstanding shares in DSM.

 

9.22 Seller hereby indemnifies the Buyer (or any Buyer Affiliate holding shares
in DSM or DBM), Affiliates of the Buyer and all Group Companies harmless from
and against all Taxes and Losses suffered or incurred by any member of the
Buyer’s Group or by the Group Companies arising out of or resulting from any
failure to comply with any condition contained in the manufacturing licenses
granted by MITI or any other competent Malaysian authority to DSM or DBM (other
than the Bumiputera Condition) to the extent such Taxes and Losses arise out of
or result from any action by a competent authority taken on or before the date
which is *** after the Closing Date and, in relation to any Taxes and Loses
arising with respect any period after the Closing Date, to the extent that the
Buyer has used reasonable best efforts to address the issue of non compliance
with such conditions.

 

9.23 Seller confirms that, on or prior to the date of this Agreement, the
following steps that are within the Seller’s or its Affiliates’ control have
been taken to convert PT DBSD’s status to a PMA Company (the “PMA Conversion”):

 

  (a) execution of a shareholders circular of PT DBSD approving, amongst other
things, such conversion and the amendment of the articles of association of PT
DBSD to reflect such conversion, the Capital Increase, the allowing of foreign
shareholders, directors, and commissioners and authorising the board of
directors of PT DBSD or its appointed proxy to obtain BKPM approval required
under sub-paragraph (c) below, filing the required approval applications and/or
notifications with the MOL&HR and the Department of Trade;

 

  (b) obtaining a letter from Willy Sidharta waiving any right to subscribe for
new shares in PT DBSD; and

 

  (c) making an application to BKPM for approval of such conversion, the Capital
Increase and the prospective change of shareholders in PT DBSD.

Seller further confirms that it shall use its reasonable best efforts to ensure
that the following steps within the Seller’s or its Affiliates’ control are
taken on or prior to the Closing Date in relation to the PMA Conversion:

 

  (a) obtaining BKPM approval of such conversion, the Capital Increase and the
prospective change of shareholders in PT DBSD;

 

  (b) effecting the Capital Increase and issuing new shares in PT DBSD to PT
DBI;

 

- 29 -



--------------------------------------------------------------------------------

  (c) amending PT DBSD’s articles of association to reflect such conversion and
the Capital Increase and the allowing of foreign shareholders, directors and
commissioners; and

 

  (d) obtaining MOL&HR approval and receipt of reporting of such conversion and
related amendments to PT DBSD’s articles of association to reflect such
conversion, the Capital Increase and the allowance of foreign shareholders,
directors and commissioners.

The Buyer shall provide all reasonable and timely cooperation in connection with
the implementation of the PMA Conversion. Seller hereby indemnifies the Buyer
(or any Buyer Affiliate holding shares in DSM) and agrees to hold the Buyer,
Affiliates of the Buyer and all Group Companies harmless from and against all
Taxes and Losses suffered or incurred by any member of the Buyer’s Group or by
the Group Companies arising out of or resulting from (i) the PMA Conversion; or
(ii) the failure to establish PT DBSD at any time prior to the completion of the
PMA Conversion as a PMA Company or implement and complete the PMA Conversion
(except to the extent such failures result from failure by the Buyer to
reasonably and timely cooperate in respect of the PMA Conversion).

 

10. TAX MATTERS

 

10.1 The Seller shall timely prepare and timely file (or cause to be timely
prepared and timely filed by the relevant Group Company as required by Law or as
is customary) all Tax Returns with the appropriate federal, state, local and
foreign governmental authorities relating to any Group Company for Tax Periods
ending on or prior to the Closing Date which are to be filed on or prior to the
Closing Date.

 

10.2 The Seller shall timely prepare (or cause to be timely prepared by the
relevant Group Company as required by Law or as is customary) all Tax Returns
relating to any Group Company for Tax Periods ending on or prior to the Closing
Date which are to be filed after the Closing Date. With respect to any such Tax
Returns to be prepared pursuant to this Clause 10.2, the Buyer shall cause the
relevant Group Company to timely file with the appropriate federal, state, local
and foreign governmental authorities any such Tax Returns with the Seller’s
reasonable assistance.

 

10.3 This Clause 10.3 shall apply with respect to Tax Returns to be prepared and
filed pursuant to Clauses 10.1 and 10.2. Not less than thirty (30) calendar days
prior to the due date of any such Tax Return with respect to income Taxes or
which is filed on an annual basis, the Seller shall allow the Buyer to review
and comment upon any such Tax Returns. Upon request of the Buyer, the Seller
shall make its reasonable best efforts to provide the Buyer with copies of any
other Tax Returns to be filed by Lu France, Générale Biscuit, Lu Antilles
Guyane, Lu Océan Indien, Biscuiterie de l’Isle, Générale Biscuits Belgie N.V.,
Saiwa s.p.a., Opavia Lu a.s., Lu Biscuits S.A. and Lu General Biscuits Nederland
BV, not less than seven (7) calendar days prior to the due date. Subject to any
requirements of Law resulting from any change in Law, the Seller shall prepare
or cause to be prepared such Tax Returns consistent with past practices and
shall not make or allow to be made any elections that will adversely affect Tax
liability of the Buyer, or any of the Group Companies with respect to any
Post-Closing Tax Period, without the consent of the Buyer, which consent will
not be unreasonably withheld or delayed.

 

- 30 -



--------------------------------------------------------------------------------

10.4 The Seller shall use reasonable best efforts to cause to be taken all
actions (including the early termination of the current fiscal year of Lu Snack
Foods GmbH) necessary, proper or advisable (subject to applicable Law) to
terminate the “Beherrschungs- und Ergebnisabführungsvertrag” (Domination and
Profit and Loss Transfer Agreement) dated December 13, 2000 between LU Snack
Foods GmbH and Danone Holding AG as well as the tax allocation agreement between
these companies as soon as practicable and in no event later than the Closing
Date (it being understood that if such agreements are not terminated on or prior
to the Closing Date the Seller and the Buyer shall take such steps as may be
necessary to ensure that they and their Affiliates are in the same economic
position as if such agreements had been terminated with effect from the Closing
Date).

 

10.5 The Buyer shall timely prepare and timely file, or cause to be timely
prepared and timely filed, all Tax Returns with respect to any Group Company for
any Straddle Periods, and shall cause the Group Companies to pay the Taxes shown
to be due thereon. The Seller shall furnish to the Buyer all information and
records in its possession or in the possession of a Seller’s Subsidiary and
reasonably requested by the Buyer for use in preparation of any such Tax
Returns. Not less than thirty (30) calendar days before the due date of any such
Tax Return with respect to income Taxes or which is filed on an annual basis,
the Buyer shall allow the Seller to review, comment upon and reasonably approve
without undue delay any such Tax Returns. For any other Tax Returns with respect
to any Straddle Period, to be filed by Lu France, Générale Biscuit, Lu Antilles
Guyane, Lu Océan Indien, Biscuiterie de l’Isle, Générale Biscuits Belgie N.V.,
Saiwa s.p.a., Opavia Lu a.s., Lu Biscuits S.A. and Lu General Biscuits Nederland
BV, the Buyer shall allow the Seller to review, comment upon and reasonably
approve without undue delay any such Tax Returns not less than seven
(7) calendar days before the due date. As to all other Tax Returns not mentioned
above, to be prepared and filed pursuant to this Clause 10.5, subject to any
requirements of Law resulting from any change in Law, the Buyer shall prepare or
cause to be prepared such Tax Returns consistent with past practices and shall
not make or allow to be made any elections that will adversely affect Tax
liability of the Seller, or any of the Group Companies with respect to any
Pre-Closing Tax Period, without the consent of the Seller, which consent will
not be unreasonably withheld or delayed.

 

10.6 Cooperation and Exchange of Information

 

  10.6.1  The Buyer shall be entitled to take possession of all appropriate
records and documentation of and relating to Taxes with respect to the Group
Companies and the Assets, including but not limited to all Tax Returns (other
than consolidated returns related to Seller’s tax group) and related books and
records.

 

  10.6.2

 The Seller agrees to maintain all records and documentation relating to the
Group Companies and the Assets and to keep such material reasonably accessible
for a period of not less than ten years from the Closing Date (plus

 

- 31 -



--------------------------------------------------------------------------------

 

any additional time during which the Seller has been advised that there is an
ongoing tax audit with respect to periods prior to Pre-Closing Tax Periods).

 

10.7 Payment and allocation of Taxes

Except as otherwise provided in this agreement, the Seller shall timely pay or
cause to be timely paid, all Taxes due with respect to the Group Companies for
Pre-Closing Tax Periods to the extent due before the Closing Date. The Buyer
shall timely pay or cause to be timely paid, all Taxes due after the Closing
Date with respect to the Group Companies.

In the case of any Straddle Period:

 

  •  

(i) the periodic Taxes that are not based on income or receipts (e.g. property
Taxes) for the portion of any Straddle Period which ends on the Closing Date
shall be computed based on the ratio of the number of days in such portion of
the Straddle Period and the number of days in the entire Straddle Period and
(ii) the periodic Taxes that are not based on income or receipts for the portion
of any Straddle Period beginning on the day after the Closing date shall be
computed based on the ratio of the number of days in such portion of the
Straddle Period and the number of days in the entire Straddle Period;

 

  •  

(i) the non periodic Taxes (i.e. other than Taxes described in the preceding
paragraph) for the portion of any Straddle Period which ends on the Closing Date
shall be computed on a “closing-of-the books” basis as if such taxable period
ended as of the close of business on the Closing Date and (ii) the non periodic
Taxes (i.e. other than Taxes described in the preceding paragraph) for the
portion of any Straddle Period beginning after the Closing Date shall be
computed on a “closing-of-the books” basis as if such taxable period began on
the day after the Closing Date.

 

10.8 The Seller will procure that Danone Asia shall provide the Singapore SPV
with documentation evidencing the payment by Danone Asia of all taxes (including
Chinese capital gains taxes) and duties imposed in connection with the Chinese
Reorganisation including, for the avoidance of doubt, payment of any taxes or
duties with respect to any adjustment to the Initial Purchase Price provided
under Clause 2 above paid by the Buyer or any Buyer Affiliate to Danone Asia
with respect to the shares in the Singapore SPV.

 

11. ANNOUNCEMENTS AND PUBLIC RELATIONS

 

11.1 Unless Clause 11.2 applies, no public announcement, communication or
circular concerning the transactions referred to in this Agreement may be made
or despatched at any time (before or after Closing) by either party or any of
their respective Affiliates without having first obtained the written consent of
the other party, which must not unreasonably withhold or delay the giving of
consent.

 

- 32 -



--------------------------------------------------------------------------------

11.2 Where the announcement, communication or circular is required by law or a
regulation of a stock exchange, the party required to make it must if
practicable first consult, and take into account the reasonable requirements of,
the other party.

 

11.3 Without prejudice to Clauses 11.1 and 11.2, the parties will cooperate and
consult with each other in all public relations matters as they arise in
connection with the transactions referred to in this Agreement.

 

12. COSTS

 

12.1 Except where this Agreement provides otherwise, each party must pay its own
costs relating to the negotiation, preparation, execution and implementation by
it of this Agreement and of all other documents referred to in it.

 

12.2 The Seller will pay for all transfer Taxes imposed on Buyer, any Buyer
Affiliate or any Group Company in connection with the acquisition of Assets and
Shares (including any Missing Assets transferred pursuant to Clause 9.3) as
contemplated by this Agreement, including, but not limited to, (i) the transfer
Taxes to be paid in accordance with the Malaysian Share Transfer Agreement and
(ii) German real estate transfer Taxes and any transfer Taxes on the sale of
trademarks and patents (collectively, “Transfer Taxes”) but in the case of the
acquisition of Assets other than Assets transferred pursuant to the Sale of
Assets Agreements, only to the extent such Transfer Taxes do not exceed the
amount of Transfer Taxes that would have been paid had such Assets been sold to
Générale Biscuit prior to the Closing Date; provided that the parties will fully
cooperate to execute the agreements with respect to the transfer of Assets and
Shares (including but not limited to the Shares of Lu Snack Foods GmbH) in a
mutually acceptable jurisdiction which will minimize any material Transfer Taxes
with respect to the sale of such Assets and Shares.

 

13. GENERAL

 

13.1 No variation, amendment or novation of this Agreement is valid unless it is
in writing and signed by or on behalf of each party.

 

13.2 The failure to exercise or delay in exercising a right or remedy under this
Agreement does not constitute a waiver of the right or remedy or a waiver of any
other rights or remedies. No single or partial exercise of any right or remedy
under this Agreement prevents any further exercise of the right or remedy or the
exercise of any other right or remedy.

 

13.3 Except as stated in Clause 5.4, the rights and remedies of the Buyer
contained in this Agreement are cumulative and not exclusive of any rights or
remedies provided by law.

 

13.4 If any of the provisions of this Agreement are or become invalid or
unenforceable, this shall not affect or impair the validity of the remaining
provisions. In lieu of the invalid or unenforceable provision, or in order to
account for an omission, a reasonable replacement provision shall be agreed upon
which closely reflects, to the extent permitted by law, that which the
contracting parties wanted, or according to the intent and purpose of this
Agreement would have wanted, had they considered the particular point.

 

- 33 -



--------------------------------------------------------------------------------

13.5 This Agreement and any documents referred to in this Agreement constitute
the entire agreement between the parties relating to the subject matter of this
Agreement and supersede all previous agreements.

 

13.6 The Seller acknowledges that the Buyer may rely on the Warranties in
warranting to any subsequent buyer of all or any part of the Business which is
being divested to comply with any commitment, undertaking or divestment given by
the Buyer to a Relevant Agency in connection with any Filing.

 

14. TRANSFER OF RIGHTS AND OBLIGATIONS

Neither party may assign or transfer, or purport to assign or transfer, any of
its rights or obligations under this Agreement except that the benefit of the
Warranties may be assigned or transferred in whole or in part and without
restriction by the Person for the time being entitled to the benefit of the
Warranties to (i) an Affiliate of such Person or (ii) a financial institution in
connection with the obtaining of financing related to the transactions
contemplated hereby. Notwithstanding the foregoing, the Buyer may, on or before
the later of (i) five (5) Business Days after the date hereof or (ii) nine
(9) Business Days prior to the Closing Date, by notice to the Seller substitute
for itself any of its wholly owned subsidiaries (the “Substituted Subsidiary”)
and upon such substitution the Substituted Subsidiary shall become a Party
hereto and shall be deemed to be the Buyer hereunder; provided that the Buyer
shall remain jointly and severally liable with the Substituted Subsidiary, with
effect from the substitution date, for the performance by the latter of all of
the Buyer’s obligations under this Agreement, and the Buyer shall confirm such
undertaking in the notice of substitution delivered to the Seller in accordance
with this clause.

 

15. NOTICES

 

15.1 Any notice or other communication in connection with this Agreement must be
in writing in the English language and must be:

 

  15.1.1  delivered personally;

 

  15.1.2  sent by pre-paid mail; or

 

  15.1.3  sent by facsimile transmission,

to the party due to receive the notice or communication at its address set out
in this Agreement or such other address as a party may specify by notice in
writing to the other.

 

15.2 In the absence of evidence of earlier receipt, a notice or other
communication is deemed given:

 

  15.2.1  if delivered personally, when left at the address referred to in
Clause 15.1;

 

  15.2.2  if sent by mail (inland), three days after posting it;

 

  15.2.3  if sent by mail (overseas), ten days after posting it; and

 

- 34 -



--------------------------------------------------------------------------------

  15.2.4  if sent by facsimile transmission, on the date of its transmission (if
sent before 17h00 in the jurisdiction to which sent) or the next Business Day.

 

16. GOVERNING LAW, DISPUTE RESOLUTION

 

16.1 This Agreement is governed by French law, except for its conflict of laws
provisions, to the extent they would require the application of the laws of
another jurisdiction.

 

16.2 For the purpose of any legal actions or proceedings brought by either party
in respect of this Agreement, each party irrevocably agrees that any such action
or proceeding, or any controversy or dispute arising out of or in connection
with this Agreement, its interpretation, performance or termination, shall be
submitted for settlement under the rules of arbitration of the International
Chamber of Commerce (the “Arbitration Rules”) subject to the following
conditions:

 

  16.2.1  The arbitral tribunal shall be composed of three arbitrators appointed
in accordance with the Arbitration Rules.

 

  16.2.2  The place and seat of arbitration shall be Geneva, Switzerland unless
otherwise agreed by the parties.

 

  16.2.3  The language of the arbitration shall be English. Notwithstanding that
the language of the arbitration shall be English, any documentary evidence may
be submitted in its original language where the original language of such of the
document is English or French, in which case no translation into English shall
be required. Where the original language of the document is neither English nor
French, a true and accurate translation into English shall be provided at the
same time as the evidence is produced in its original language. The arbitrators
shall be proficient in both French and English.

 

- 35 -



--------------------------------------------------------------------------------

GROUPE DANONE S.A. By:   /s/ Cecile Cabanis Name:   Cecile Cabanis Title:   Head
of Corporate Development Date:   10/29/2007 KRAFT FOODS GLOBAL, INC. By:   /s/
G. W. Pleuhs Name:   G. W. Pleuhs Title:   SVP Date:   10/29/2007

 

- 36 -



--------------------------------------------------------------------------------

Schedules:

 

Schedule 1:    Definitions Schedule 2:    The Shares, Target Companies and
Subsidiaries Schedule 3:    Warranties & Indemnities Schedule 4:    Actions
before Closing Schedule 5:    Intercompany Debt as of December 31, 2006 Schedule
6:    Cash and Cash Equivalents as of December 31, 2006 Schedule 7:    Required
Regulatory Filings Schedule 8:    Reorganization Schedule 9:    Ancillary
Agreements Schedule 10:    Closing Agenda Schedule 11:    Indebtedness as of
December 31, 2006 Schedule 12:    Material Trademarks Schedule 13:    Net
Working Capital as of December 31, 2006 Schedule 14:    Reference Working
Capital Schedule 15:    Intellectual Property Schedule 16:    Real Property
Schedule 17:    Accounts (Pro Forma and LU France) Schedule 18:    Automatically
transferring employees Schedule 19:    “Tiger” Logo Schedule 20:    Employees
subject to “no hire” Schedule 21:    Budget

 

- 37 -



--------------------------------------------------------------------------------

Schedule 22:    Betterfoods Term Sheet Schedule 23:    Joint Ventures Fully
Consolidated in the Pro Forma Accounts Schedule 24:    Net Indebtedness Taxes as
at 31 December 2006 Schedule 25:    Pensions Schedule 26:    China Subsidiaries’
Transfer Agreements Schedule 27:    Escrow Agreement Schedule 28:    Milkuat
Trademark Assignment Agreement

 

- 38 -



--------------------------------------------------------------------------------

SCHEDULE 1

DEFINITIONS

 

1. In this Agreement:

“Accounts” means the Pro Forma Accounts attached as Schedule 17.

“Acquired Entity” has the meaning set forth in Clause 9.1.1

“Affiliate” of any particular Person means any other Person Controlling,
Controlled by, or under common Control with such Person.

“Algerian JV” shall mean Danone Biscuit Algérie SA.

“Ancillary Agreements” means the following agreements to be executed and
delivered at the Closing, in each case in the form attached hereto as Schedule
9: (i) the Danone and Taillefine Trademark License Agreement, (ii) the
Transitional Services Agreement, (iii) the Vitapole Sale of Assets Agreement,
(iv) the Head Office Sale of Assets Agreement, (v) the Interim Lease Agreements,
(vi) the Cracotte Co-Manufacturing Supply Agreement, (vii) the Planters
Trademark Transfer Agreement, (viii) the French Tax Group Exit Agreement,
(ix) the YoBiscuit Co-Manufacturing Supply Agreement, (x) Patent Assignment
Agreement, (xi) the Patent and Technology License Agreement, (xii) the IP Deed,
(xiii) the Premium and Encore Trademark Transfer Agreement, (xiv) the Asia
Trademark Transfer Agreement (xv) the Bledina Trademark Transfer Agreement
(xvi) the Betterfoods Agreement and (xvii) the Escrow Agreement.

“Arcor JV” means Bagley Latino America SA.

“Assets” means all assets (other than the Shares) listed in Schedule 2 Part A.

“Attributed Value” has the meaning set forth in Clause 7.4.1.

“Betterfoods Agreement” means the agreement(s) in the agreed form to give effect
to the term sheet included as Schedule 22.

“BKPM” means the Capital Investment Co-ordinating Board of the Republic of
Indonesia.

“Britannia” means Britannia Industries Ltd, any member of the Wadia family, any
Affiliate of any of the foregoing, and any licensee of, or successor in title
to, the foregoing.

“Britannia JV” means Britannia Industries Limited.

“Budget” means the document attached as Schedule 21.

“Bumiputera Condition” has the meaning set forth in Clause 9.21.

“Bumiputera Partner” has the meaning set forth in Clause 9.21.

“Business” means the Seller’s entire worldwide biscuit business as conducted as
of the Offer Letter Date, including sweet and savoury biscuits, snack cakes,
snack crackers, cereals, cereal

 

- 1 -



--------------------------------------------------------------------------------

bars, cereal and cheese snacks and salted snacks as currently sold, including
the worldwide rights to all Business IP developed, in development or relating to
the Business (excluding the Blédina baby food biscuits business and the
trademarks related to it as well as all assets exclusively dedicated to it and
the trademarks and patents covered by the Trademark License Agreement and the
Patent License Agreement) and excluding the shares in the Arcor JV and the
Britannia JV.

“Business Day” means a day other than a Saturday or Sunday or public holiday in
the United States of America or France.

“Business Information” means all information used in the Business, in any form,
whether recorded in a material form, electronically or otherwise, or unrecorded,
including, but not limited to, information relating to, or in the form of
(i) Know-How; (ii) the marketing of goods or services including customer lists
and contact details, suppliers, subcontractors, sales targets, sales information
and statistics, market share statistics, price lists, databases, market research
reports and surveys, and advertising or other promotional materials; (iii) data
which relate to a living individual who can be identified from those data;
(iv) business plans, proposals and forecasts, details of current or future
projects, business development or planning, commercial relationships and
negotiations; trade secrets; and accounting and Tax records, orders and
inquiries relating to the Business.

“Business IP” means all Intellectual Property and Intellectual Property
work-in-progress, created or developed in the course of the operation of the
Business which exists, is being used, or has been used during the twelve months
before the Offer Letter Date in connection with the Business or otherwise at any
time prior to the Closing Date, to the extent in the possession of, or
registered in the name of, a Group Company.

“Buyer” has the meaning set forth in the Preamble to this Agreement.

“Buyer’s Group” means Buyer and all Affiliates of Buyer and, after Closing, the
Group Companies.

“Buyer’s Warranties” means the representations and warranties contained in
Schedule 3 Part C.

“Capital Increase” has the meaning set forth in Schedule 8, paragraph 1.3(a).

“Cash and Cash Equivalents” means, with respect to the Group Companies (on a
combined basis but excluding the Non-Consolidated JVs), cash plus the positive
balance of any bank accounts, other cash accounts, cash deposit accounts and
readily marketable securities (whether on deposit or in current account and
including in each case interest receivable or payable thereon). Cash shall
exclude any amount taken into consideration in calculating the Intercompany
Receivables and, if closure of the O.A.O. Bolshevik plant in Moscow takes place
and the property is sold prior to the Closing Date, the sale proceeds from the
sale of such property. With respect to the portion of Cash and Cash Equivalents
of the Joint Ventures fully consolidated in the Pro Forma Accounts (as
illustrated in Schedule 23), such amount shall be reduced by the percentage
equal to the percentage shareholding not held (directly or indirectly) by the
Seller, a Group Company or a Seller’s Subsidiary in the relevant Joint Venture
as of the Closing Date. For the purposes of illustration, Cash and Cash
Equivalents based on Pro Forma Accounts is set out in Schedule 6.

 

- 2 -



--------------------------------------------------------------------------------

“Chinese Closing Date” has the meaning set out in Clause 4.8.3.

“Chinese JV” means Shanghai Danone Biscuits Food Co. Ltd.

“Chinese Reorganisation” means the sale by Danone Asia to the Singapore SPV of
all the shares it holds in the Chinese Subsidiaries as described in Schedule 8.

“Chinese Subsidiaries” means Danone Foods Trading (China) Co. Ltd., Jiangmen
Danone Biscuits Co. Ltd., Danone Foods (Suzhou) Co. Ltd. and the Chinese JV.

“Closing” has the meaning set forth in Clause 3.1.

“Closing Agenda” means the agenda listing the matters to be dealt with at
Closing in the agreed form attached hereto as Schedule 10.

“Closing Agreements” has the meaning set forth in paragraph 1.2 of Schedule 3
Part A.

“Closing Date” has the meaning set forth in Clause 4.1.

“Closing Intercompany Debt” means the Intercompany Debt as of the Closing Date
(excluding the transactions to take place at Closing contemplated by this
Agreement).

“Closing Net Indebtedness” means the Net Indebtedness as of the Closing Date
(excluding the transactions to take place at Closing contemplated by this
Agreement).

“Collective Agreement” means any agreement or arrangement made by or on behalf
of a Group Company and by or on behalf of any one or more trade unions, works
councils, staff associations or other body representing employees and any
agreement or arrangement made by or on behalf of any employers’ or trade
association and one or more trade unions, works councils, staff associations,
association of trade unions or other central body representing employees which
applies to a Group Company or to which a Group Company is subject.

“Computer Contracts” means any agreements, arrangements or licences with Third
Parties relating to Computer Systems or Computer Services, including all hire
purchase contracts or leases of Computer Hardware used by the Group Company and
licences of Computer Software used by a Group Company in connection with the
Business.

“Computer Hardware” means any and all computer, telecommunications and network
equipment used by a Group Company.

“Computer Services” means any and all services relating to the Computer Hardware
or to any other material aspect of the data processing or data transfer
requirements of the Group, including facilities management, bureau services,
hardware and software maintenance and related warranty arrangements, software
development or support, consultancy, source code deposit, recovery and network
services.

 

- 3 -



--------------------------------------------------------------------------------

“Computer Software” means any and all computer programs other than off-the-shelf
software in both source and object code form used by the Group, including all
material modules, routines and sub-routines thereof and all material source and
other preparatory materials relating thereto, including user requirements,
functional specifications and programming specifications, ideas, principles,
programming languages, algorithms, coding sheets, coding and including any
relevant manuals or other documentation and computer generated works.

“Computer Systems” means all the Computer Hardware and/or Computer Software used
by the Group.

“Confidential Information” means all information not publicly known, used in or
otherwise relating to the business, customers or financial or other affairs of
any Group Company or the Business, except to the extent such information also
relates to the business, customers or financial affaires of any activities of
the Seller or a Seller’s Subsidiary other than the Business.

“Contracts” means (i) the development contract between Lu France, Danone
Vitapole and Barry Callebaut dated July 2006; (ii) the agreement for the supply
and the development of chocolates products: cocoa derivatives (cocoa liquor,
butter, powder), filings, compounds and chocolate between Groupe Danone and
Barry Callebaut dated May 2006; (iii) the advertising agreement between Groupe
Danone and Young & Rubicom dated April 22, 2003; and (iv) the advertising
agreement between Groupe Danone and BETX Euro RCG dated March 7, 2002.

“Control” has the meaning given to it under paragraphs I and II of article
L.233-3 of the French Commercial Code and “Controlling” and “Controlled” shall
be construed accordingly.

“Cut Off Date” has the meaning given to it in Clause 9.10.1.

“Data Room” means the virtual data room managed by Merrillcorporation containing
documents relating to the Group Companies to which the Buyer and its
representatives have been granted access, the index for which is appended to the
Disclosure Letter.

“Data Protection Laws” has the meaning set forth in paragraph 16.6.1 of Schedule
3 Part A.

“Danone Asia” means Danone Asia Pte Ltd.

“Danone R&D” means Danone Research SAS;

“DBM” means Danone Biscuits Manufacturing (M) Sdn Bhd.

“Deferred Payment” has the meaning set forth in Clause 7.3.

“Department of Trade” means the Department of Trade of the Republic of
Indonesia.

“Disclosure Letter” means the letter delivered by the Seller to the Buyer in
relation to the Warranties dated as of the Offer Letter Date.

“Disputed Items” has the meaning set forth in Clause 2.3.3.

 

- 4 -



--------------------------------------------------------------------------------

“Divestment Interest” has the meaning set forth in Clause 9.21.

“DSM” means Danone Snacks Manufacturing (M) Sdn Bhd.

“EBIT” means earnings before interest and tax as such term is used in the Pro
Forma Accounts.

“Enterprise Value” has the meaning set forth in Clause 2.2.

“Escrow Agent” means a bank mutually agreed by Buyer and Seller.

“Escrow Agreement” means the agreement in the form set out in Schedule 27.

“Estimated Closing Intercompany Debt” has the meaning set forth in Clause 2.3.1
(iii).

“Estimated Closing Net Indebtedness” has the meaning set forth in Clause
2.3.1(i).

“Estimated Closing Net Working Capital” has the meaning set forth in Clause
2.3.1 (ii).

“Estimated Closing Net Working Capital Adjustment” has the meaning set forth in
Clause 2.3.1 (ii).

“Excluded Warranties” means the Warranties set out in paragraphs 2, 6.1.1 (only
with respect to the ownership of Material Trademarks) and 9.2 (only with respect
to the ownership of Material Assets) of Schedule 3 Part A.

“Filing” has the meaning set forth in Clause 3.1.2.

“French Income Tax Deduction” means with respect to any Group Company that is a
Tax resident in France (i) an income Tax deduction for French income Tax
purposes attributable to a Loss incurred by such a Group Company for which
Seller or any Seller Affiliate must indemnify Buyer or any Buyer Affiliate in
accordance with Schedule 3 Part D or (ii) an income Tax deduction of a Group
Company for French income Tax purposes in any Post-Closing Tax Period that
corresponds to income subject to Tax recognized in a Pre-Closing Tax Period by
any Group Company for which Seller or any Seller Affiliate must indemnify Buyer
or any Buyer Affiliate in accordance with Schedule 3 Part D, in each case only
to the extent that Seller or any Seller Affiliate is required to make an
indemnification payment to Buyer or any Buyer Affiliate pursuant to Schedule 3
Part D with respect to such Loss or Tax.

“French Tax Group Exit Agreement” means Agreement for the Exit of Générale
Biscuit, Lu France, Lu Antilles Guyane, Lu Océan Indien and Biscuiterie de
l’Isle from the Groupe DANONE tax consolidated group.

“GAAP” means International Financial Reporting Standards (IFRS), as applied by
the Target Company on a basis consistent with the Pro Forma Accounts.

“Greek JV” means Papadopoulos SA.

 

- 5 -



--------------------------------------------------------------------------------

“Group Company” means any Target Company or any Subsidiary and collectively the
“Group Companies”.

“Hazardous Substances” has the meaning set forth in paragraph 10.1 of Schedule 3
Part A.

“Indebtedness” means, with respect to the Group Companies (on a combined basis
but excluding the Non-Consolidated JVs) on any particular date, without
duplication, (i) all indebtedness for borrowed money, (ii) all obligations under
financing and capital leases (determined in accordance with GAAP) and
(iii) accrued interest on the foregoing amounts (to the extent such interest is
not taken into account in Net Working Capital) but excluding profit sharing and
all amounts owing from one Group Company to another. Indebtedness shall exclude
any amount taken into consideration in calculating the Intercompany Payables,
but shall include:

 

  (a) early termination, prepayment or other break costs or penalties in respect
of (i) or (ii) above (calculated on the later of the date on which such costs
are incurred and the close of business on the Business Day immediately preceding
the Closing Date);

 

  (b) any one-off separation costs necessary to achieve the Reorganisation to
the extent not effectively incurred by a Group Company prior to the Closing
Date, including any employee severance payments resulting from the transfer of
the Shares or Assets but excluding, for the avoidance of doubt, any redundancies
triggered by the Buyer after the Closing;

 

  (c) Indebtedness Taxes, reduced by any payment or instalment already made by a
Group Company and the Subsidiaries for such period; for illustrative purpose,
Indebtedness Taxes in the Pro Forma Accounts as of December 31, 2006 are set out
in Schedule 24. “Indebtedness Taxes” shall mean income Taxes calculated based on
the taxable income result determined for the period up to the Closing Date of
each Group Company under applicable Tax Laws and the applicable income Tax rate
in each jurisdiction. The definition of Indebtedness Taxes shall be used only
for purposes of this paragraph (c) of the definition of Indebtedness. For the
avoidance of doubt, Indebtedness Taxes shall not be taken into account or have
any impact on (i) any other term or definition used in this Agreement or
(ii) the interpretation or application of any other provision of this Agreement,
including without limitation Warranties and indemnification obligations of
Seller and Seller Affiliates with respect to Taxes and Losses;

 

  (d) the Pensions Adjustment; and

 

  (e) € 45 million, corresponding to the attributed value of the provisions set
out in the Pro Forma Accounts,

provided, that in respect of the Indebtedness of the Joint Ventures fully
consolidated in the Pro Forma Accounts (as illustrated in Schedule 23), such
amount shall be reduced by the percentage equal to the percentage shareholding
not held (either directly or indirectly by Seller, a Group Company or a Seller’s
Subsidiary in the relevant Joint Venture as at the Closing Date. For the
avoidance of doubt, Indebtedness shall be stated gross of any issue costs or
fees. For illustration purposes, Indebtedness based on Pro Forma Accounts set
out in Schedule 11.

 

- 6 -



--------------------------------------------------------------------------------

“Indemnitee” has the meaning given to it in Part D of Schedule 3;

“Indemnitor” has the meaning given to it in Part D of Schedule 3;

“Independent Accounting Firm” has the meaning set forth in Clause 2.3.4.

“Indonesian Company” has the meaning given to it in Clause 4.2.2.

“Initial Purchase Price” has the meaning set forth in Clause 2.2.

“Intellectual Property” means all industrial and intellectual property rights,
whether registered or not, including pending applications for registration of
such rights and the right to apply for registration or extension of such rights
including:

 

  (a) patents (including patentable inventions), trade marks, registered and
unregistered designs;

 

  (b) copyrights (including copyright in Computer Software), neighbouring rights
and database rights;

 

  (c) rights in respect of unique marketing codes, trade, business and company
names, colour combinations, logos, slogans, get-up, trade dress, packaging and
marketing materials;

 

  (d) domain names; and

 

  (e) all rights and forms of protection of the same or a similar nature
recognised anywhere in the world, which exist as of the date of Closing.

“Intercompany Debt” means Intercompany Payables minus Intercompany Receivables,
as of the Closing Date (but excluding the transactions to take place at Closing
contemplated by this Agreement). For illustration purposes, Intercompany Debt
based on Pro Forma Accounts is provided in Schedule 5.

“Intercompany Debt Adjustment” has the meaning set forth in Clause 2.4.4.

“Intercompany Payable” means an amount owing (trade, non-trade, financial),
including in respect of interest accrued on that amount, from a Group Company
(excluding a Non-Consolidated JV) to Seller or a Seller’s Subsidiary (including
any distribution declared by any Group Company in favour of or payable to the
Seller or a Seller’s Subsidiary).

“Intercompany Receivable” means an amount owing (trade, non-trade, financial),
including in respect of interest accrued on that amount, to a Group Company
(excluding a Non-Consolidated JV) from Seller or a Seller’s Subsidiary.

“IP Licenses” has the meaning set forth in paragraph 6.9 of Schedule 3 Part A.

“Joint Ventures” means Shanghai Danone Biscuits Food Co. Ltd., Danone Biscuit
Algérie SA, GB Glico France SA, Papadopoulos SA, Bimo SA, Lu Polska, Sotubi SA,
O.A.O. Bolshevik and Continental Biscuits Limited.

 

- 7 -



--------------------------------------------------------------------------------

“Know-How” means all technical information, knowledge and expertise in any form
(including information comprised in formulae, techniques, designs,
specifications, drawings and associated data, design manuals, design rules,
design standards, components, lists, manuals, instructions, catalogues,
computation models, process descriptions, process manuals, recipes, software
(including object and source codes), trials, experiments, research and
technology results, statistics and data) relating to (without limitation) the
composition, production, manufacture, design, development, use, repair,
maintenance, monitoring, recording and controlling of any product, process or
service including any such information relating to quality control.

“Last Accounting Date” means December 31, 2006.

“Law” means all civil and common law, statute, subordinate legislation, treaty,
regulation, directive, decision, by-law, ordinance, circular, code, order,
notice, demand, decree, injunction, resolution or judgment of any government,
quasi-government, statutory, administrative or regulatory body, court, agency or
association applicable to any Group Company, its business, employees or assets
in any jurisdiction.

“Licensed-In Intellectual Property” means any Intellectual Property that is not
owned by a Group Company and is used in the Business under any agreement,
arrangement or understanding effective as at Closing including any such
agreement, arrangement or understanding to which a member of the Seller’s Group
is a party.

“Licensed-Out Intellectual Property” means any Intellectual Property that is
owned by a Group Company and is used by a person who is not a member of the
Group under any agreement, arrangement or understanding effective as at Closing.

“Local GAAP” means applicable principles and practices generally accepted in the
jurisdiction in which the relevant Group Company is incorporated.

“Loss” means a loss (préjudice) as defined under French law and as interpreted
by French courts; provided however that in the event of a Loss resulting from an
inaccuracy of a Warranty relating to the title or ownership of any trademarks,
the Loss shall be determined on the basis of the fair market value to be paid to
acquire a similar trademark and “Losses” shall be construed accordingly.

“Lu France Accounts” means the audited statutory profit and loss account of Lu
France for the accounting period ended on, and the audited statutory balance
sheet of Lu France as at, the Last Accounting Date including attached notes,
reports and other documents attached at Schedule 17.

“Malaysian Companies” has the meaning given to it in Clause 4.2.2;

“Malaysian Share Transfer Agreement” means the share purchase agreement in the
agreed form in respect of the shares in Danone Malaysia Sdn Bhd to be entered
into between Danone Asia Pte Ltd (as seller) and DBM (as buyer).

“Material Adverse Change” has the meaning set forth in Clause 4.5.

 

- 8 -



--------------------------------------------------------------------------------

“Material Assets” means all plants owned by a Group Company which are described
in Schedule 16.

“Material Trademarks” means those trademarks set forth on Schedule 12.

“Milkuat Trademark Assignment Agreement” means the agreeement in the agreed form
attached to Schedule 28.

“Mikado JV” means GB Glico France SA.

“Minority JVs” has the meaning given to it in Part A of Schedule 3.

“Missing Asset” has the meaning set forth in Clause 9.3.

“MITI” means the Malaysian Ministry of International Trade and Industry.

“MOL&HR” means the Minister of Law and Human Rights of the Republic of
Indonesia.

“Moroccan JV” means Bimo SA.

“Net Indebtedness” means Indebtedness minus Cash and Cash Equivalents.

“Net Indebtedness Adjustment” has the meaning set forth in Clause 2.4.3.

“Net Working Capital” means (on a combined basis but excluding the
Non-Consolidated JVs):

 

  (i) The sum of:

 

  a. Inventories (less any applicable provision on inventory);

 

  b. Trade accounts receivable (less any applicable allowances for doubtful
receivables)

 

  c. Notes receivable

 

  d. Discounted bills

 

  e. Non-trade accounts receivable including Taxes (for the avoidance of doubt,
taxes should not include any receivable related to income Tax), personnel and
other receivables (less any applicable allowances on non trade accounts
receivables)

minus

 

  (ii) The sum of:

 

  a. Trade accounts payable

 

  b. Trade notes payable

 

- 9 -



--------------------------------------------------------------------------------

  c. Rebates and trade support accruals and payables

 

  d. Payables to fixed asset suppliers

 

  e. Non-trade accounts payable including containers & other equipment on
consignment, other accounts payable and accrued expenses (Taxes, personnel
(including legal and contractual profit sharing) and other accrued expenses).
For the avoidance of doubt, non-trade amounts should not include any income tax
payable and any accounts for restructuring.

 

  f. Current deferred taxes

 

  g. Management bonuses

in each case, using categorisation consistent with the Pro Forma Accounts and
calculated in accordance with GAAP, but excluding items included within Net
Indebtedness and Intercompany Debt. For illustrative purposes, Net Working
Capital based on the Pro Forma Accounts is provided in Schedule13.

“Net Working Capital Adjustment” has the meaning set forth in Clause 2.4.2.

“Non-Consolidated JVs “ means Pakistan JV, the Moroccan JV and the Tunisian JV.

“Non-French Income Tax Deduction” means with respect to any Group Company that
is not a Tax resident in France (i) an income Tax deduction for non-French
income Tax purposes attributable to a Loss incurred by such Group Company for
which Seller or any Seller Affiliate must indemnify Buyer or any Buyer Affiliate
in accordance with Schedule 3 Part D, (ii) an income Tax deduction of a Group
Company for Non-French income Tax purposes in any Post-Closing Tax Period that
corresponds to income subject to Tax recognized in a Pre-Closing Tax Period by
any Group Company for which Seller or any Seller Affiliate must indemnify Buyer
or any Buyer Affiliate in accordance with Schedule 3 Part D, in each case only
to the extent that Seller or any Seller Affiliate is required to make an
indemnification payment to Buyer or any Buyer Affiliate pursuant to Schedule 3
Part D with respect to such Loss or Tax. Non-French Income Tax Deduction also
includes any income Tax deduction in Lu Snack Foods GmbH in a Post-Closing Tax
Period that corresponds to an adjustment to the Taxable income of Lu Snacks Food
GmbH for a Pre-Closing Tax Period, which (i) is recognized for German income tax
purposes by Danone Holding AG in a Pre-Closing Tax Period for German Tax
purposes due to the existence of a fiscal unity (Organschaft) in such
Pre-Closing Tax Period or (ii) would have been recognized for German income tax
purposes by Danone Holding AG in a Pre-Closing Tax Period due to the existence
of a fiscal unity in such Pre-Closing Tax Period but for a Tax loss or Tax loss
carryforward of Danone Holding AG, and for purposes of Clause 8.3 Seller shall
be deemed to have made an indemnification payment to the Buyer or any Buyer
Affiliate that purchases shares of Lu Snack Foods GmbH in respect of any such
adjustment. For the avoidance of doubt, as regards German Taxes, income Tax
comprises corporate income Tax (Korperschaftsteuer), solidarity surcharge
(Solidaritatszuschlag) thereon as well as trade Tax (Gewerbesteuer).

“Notice of Claim” has the meaning set forth in paragraph 2.1 of Schedule 3 Part
D.

 

- 10 -



--------------------------------------------------------------------------------

“Offer Letter” means the Offer Letter dated 2 July 2007 delivered by the Seller
to the Buyer relating to the acquisition of the Business.

“Offer Letter Date” means July 2, 2007.

“Other Tax Benefits” means a Tax reduction or entitlement to receive a refund,
offset, credit or recovery (excluding, for the avoidance of doubt, any French
Income Tax Deduction or Non-French Income Tax Deduction) (i) with respect to a
Tax for which Seller or any Seller Affiliate is indemnifying the Buyer or any
Buyer Affiliate pursuant to Schedule 3 Part D, including without limitation, a
credit, offset or other recovery in respect of any VAT or similar Tax, or
(ii) with respect to a Loss for which Seller or any Seller Affiliate is
indemnifying Buyer or any Buyer Affiliate and Seller or any Seller Affiliate has
made an indemnification payment to Buyer or any Buyer Affiliate, in all cases to
the extent Seller or any Seller Affiliate has made an indemnification payment to
Buyer or any Buyer Affiliate pursuant to Schedule 3 Part D.

“Pakistani JV” means Continental Biscuits Limited.

“Pension Adjustment” means the difference, if any, between the aggregate pension
liabilities of the Group Companies (based on the line items “retirement
indemnities” and “pensions”) at Closing and €30.8 million (which, for the
avoidance of doubt, may be a negative value if the liability is less than €30.8
million). (For illustration purposes, the aggregate pension liabilities of the
Group Companies in the Pro Forma Accounts is set out in Schedule 25).

“Permits” means all permits, licences, consents, approvals, certificates,
registrations and other authorisations required under any Law for the operation
of the business of any Group Company, the ownership, possession, occupation or
use of any asset of any Group Company.

“Person” means and includes an individual, a partnership, a joint venture, a
limited liability company, a corporation or trust, an unincorporated
organization, or a government or department or agency thereof, or any other
entity.

“Pension Schemes” has the meaning set forth in paragraph 16 of Schedule 3 Part
A.

“Permitted Business” has the meaning set forth in Clause 9.1.2.

“PMA Company” means a company established within the framework of the Indonesian
Foreign Investment Law.

“Polish JV” means Lu Polska.

“Post-Closing Tax Period” means any Tax Period beginning after the Closing Date
and that portion of any Straddle Period beginning after the Closing Date.

“Powers of Attorney” means such documents as may be required by Law to permit
one Person to act on behalf of another.

“Pre-Closing Tax Period” means any Tax Period ending on or prior to the Closing
Date and that portion of any Straddle Period up to and including the Closing
Date.

 

- 11 -



--------------------------------------------------------------------------------

“Pro Forma Accounts” means the pro forma combined profit and loss account of the
Business for the accounting period ended on, and the combined balance sheet of
the Business as at, the Last Accounting Date attached in Schedule 17.

“Property” means the properties described in Schedule 16.

“PT DBI” means PT Danone Biscuits Indonesia.

“PT DBSD” means PT Danone Biscuits Sales & Distribution.

“Purchase Price” has the meaning set forth in Clause 2.2.

“Reference Working Capital” is €74.6m (calculated as set out in Schedule 14).

“Regulatory Approval” has the meaning given to it in Clause 7.2.

“Relevant Agency” has the meaning set forth in Clause 3.1.2.

“Relevant Claim” has the meaning set forth in Clause 6.1.

“Reorganisation” means the reorganisation described in Schedule 8.

“Retained Business Operations” has the meaning set forth in Clause 9.1.2.

“Russian JV” means O.A.O. Bolshevik.

“Sale of Assets Agreements” means the Vitapole Sale of Assets Agreement and the
Head Office Sale of Assets Agreement.

“Seller” has the meaning set forth in the Preamble to this Agreement.

“Seller’s Subsidiary” means any Person which is as at the Offer Letter Date or
which becomes after such date Controlled by the Seller (other than a Group
Company).

“Seller Tax Benefits” means a Tax reduction or entitlement to receive a refund,
offset, credit or recovery (i) with respect to a Tax for which Buyer or any
Buyer Affiliate is indemnifying the Seller or any Seller Affiliate pursuant to
Schedule 3 Part D or (ii) with respect to a Loss for which Buyer or any Buyer
Affiliate is indemnifying Seller or any Seller Affiliate, and in all cases to
the extent Buyer or any Buyer Affiliate has made an indemnification payment to
Seller or any Seller Affiliate pursuant to Schedule 3 Part D.

“Shared Contract” means a contract to which the Seller or a Seller’s Subsidiary
is a party under which goods and/or services are supplied to, or by, a third
party to both (i) the Seller or a Seller’s Subsidiary on the one hand and
(ii) one or more Group Companies on the other, including, without limitation,
those contracts set out in attachment A4 to the Transitional Services Agreement.

“Shares” means the shares in the capital of Target Companies listed in Schedule
2 Part A.

 

- 12 -



--------------------------------------------------------------------------------

“Singapore SPV” means Symphony Biscuits Holdings Pte Ltd.

“Straddle Period” means any Tax Period commencing prior to the Closing Date and
ending after the Closing Date.

“Subsidiary” means a subsidiary, whether direct or indirect, of a Target Company
listed in Schedule 2 Part C, and the Joint Ventures.

“Substituted Subsidiary” has the meaning set forth in Clause 14.

“Target Company” means a company details of which are set out in Schedule 2 Part
B.

“Tax” or “Taxes” means all national, federal, state, county, local, municipal,
foreign or other taxes (including, without limitation, income (net or gross),
gross receipts, capital gain, surtax or add-on, windfall profits, severance,
property (real or personal), asset, capital, capital stock, intangible,
production, sales, use, license, import, excise, franchise, employment,
withholding, stamp, intangible property transfer, services transfer, other
transfer, financial transaction, documentation, payroll, wage, railroad,
occupation, social security, unemployment, disability, welfare, registration,
goods and services, ad valorem, value-added or minimum, estimated or any other
tax), custom, duty, fee, or other like assessment or charge of any kind
whatsoever together with any interest, penalties, fines or additions to tax that
may become payable in respect thereof (and shall include any tax payable in
respect of any joint and several liability for such an amount whether in the
context of a tax consolidation, tax sharing or tax allocation arrangement or
otherwise). For the avoidance of doubt, Tax or Taxes shall also include any
amount due to Seller or a Seller Affiliate by a Group Company in lieu of Tax or
Taxes in the context of a tax consolidation, tax sharing or tax allocation
whatsoever, including in particular the amounts due by Générale Biscuit, Lu
France, Lu Antilles Guyane, Lu Océan Indien, or Biscuiterie de L’Isle to Groupe
Danone pursuant to a tax consolidation agreement, irrespective of the fact that
such agreement is in writing or not, or under the French Tax Group Exit
Agreement.

“Tax Claim” means any claim by the Buyer involving or relating to the Tax
Warranties and any claim by the Buyer involving or relating to the
indemnification obligations in Schedule 3 Part B or any claim by the Seller
involving or related to the indemnification obligations in Schedule 3 Part C.

“Tax Laws” means Laws with respect to Taxes.

“Tax Period” means any period prescribed by any Tax authority for which a Tax
Return is required to be filed or a Tax is required to be paid.

“Tax Proceeding” has the meaning set forth in Schedule 3 Part D.

“Tax Return” means any return, report, declaration, estimate, form or similar
statements or documents required to be filed with respect to any Taxes
(including any attachments), including without limitation, any information
return, claim or refund, amended return or declaration of estimated Tax.

 

- 13 -



--------------------------------------------------------------------------------

“Tax Warranties” means the representations and warranties contained in
paragraph 22 of Schedule 3 Part A.

“Third Party” means any Person other than Buyer, Affiliates of Buyer, Seller or
Affiliates of Seller.

“Third Party Claim” has the meaning set forth in paragraph 3.1 of Schedule 3
Part D.

“Third Party Right” means with respect to any property or asset, any mortgage,
charge, pledge, lien, right of usufruct, option, restriction, right of first
refusal, right of first offer, right of pre-emption, easement, lease,
third-party right or interest, other encumbrance or security interest of any
kind, or any other type of preferential arrangement (including, without
limitation, any conditional sale or title transfer and retention arrangement or
lease in the nature thereof) having similar effect, other than with respect to
any real property all exceptions of records including recorded easements,
building or zoning restrictions or other easements or restrictions existing
generally with respect to property of a similar character.

“Tiger Logo” means the “Tiger” logo shown in Schedule 19.

“Transfer has the meaning set forth in Clause 7.2.

“Transfer Taxes” has the meaning set forth in Clause 12.2.

“Tunisian JV” means Sotubi SA.

“Warranties” means the representations and warranties contained in Part A of
schedule 3.

 

2. In this Agreement, a reference to:

 

2.1 a “subsidiary” is an entity Controlled by another entity or by a person;

 

2.2 any phrase introduced by the terms “other”, “including”, “include”, and “in
particular” or any similar expression shall be construed as illustrative and
shall not limit the meaning of the words preceding those terms;

 

2.3 a document in the “agreed form” is a reference to a document in a form
approved by the parties;

 

2.4 a company includes a reference to any of its corporate bodies;

 

2.5 a Person includes a reference to that person’s legal personal
representatives and successors;

 

2.6 a statutory provision includes a reference to the statutory provision as may
be modified or re-enacted;

 

2.7 reference to the awareness of the Seller is deemed to be the knowledge of
Georges Casala, Jean-Claude Austry, Rudy Baert, Vincent Maurice, Jean-Philippe
Paré, François Barbier, Alessandro Pittaluga, Isabelle Flouquet and Laurence
Tournerie, A. Giscard d’Estaing, Cécile Cabanis, Christiane Butte, Y.
Grofillier, J.M. Lagoutte, M. Lhomme and J. Gourmelon, as if they had made due
and reasonable enquiry;

 

- 14 -



--------------------------------------------------------------------------------

2.8 References to the “Seller’s Specific Awareness” is deemed to be the actual
knowledge (without due inquiry) of Georges Casala and the member of the board of
directors (or similar corporate body) of the relevant Joint Venture representing
the Seller, Seller’s Subsidiary or the relevant Group Company, as the case may
be, thereon, which is derived from a specific fact or specific facts brought to
such individual’s attention during his participation on such board of directors
(or similar corporate body).

 

- 15 -